Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 1 of 71 PageID: 1



Steven J. Luckner, Esq.
Michael Nacchio, Esq.
OGLETREE, DEAKINS, NASH
SMOAK & STEWART, P.C.
10 Madison Avenue, Suite 400
Morristown, New Jersey 07960
(973) 656-1600
steven.luckner@ogletreedeakins.com
michael.nacchio@ogletreedeakins.com
Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                   :
WILLIAM MCBURNIE,                                  : Hon.___________________
                                                   : Case No.________________
                             Plaintiff,            :
                                                   :
v.                                                 :                Civil Action
                                                   :
CRC INSURANCE SERVICES, INC.;                      : NOTICE OF REMOVAL & LOCAL CIVIL
BB&T CORPORATION; BB&T                             :       RULE 11.2 CERTIFICATION
INSURANCE HOLDINGS, INC.,                          :
BRANCH BANKING AND TRUST                           :
COMPANY a/k/a BB&T BANK; JOHN                      :
HOWARD, both individually and in his               :
supervisory capacity and/or managerial             :
capacity as Chairman and CEO of BB&T               :
Insurance Holdings, Inc.; SAMUEL
DAVISON OBENAUER a/k/a DAVE
OBENAUER, both individually and in his
supervisory and/or managerial capacity as
Chairman and CEO of CRC Insurance
Services, Inc.; JANE DOE I-V (these names
being fictitious as their present identities are
unknown); JOHN DOE I-V (these names
being fictitious as their present identities are
unknown); XYZ CORPORATION I-V
(these names being fictitious as their present
identities are unknown).
                              Defendants.
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 2 of 71 PageID: 2



TO:    CHIEF JUDGE AND JUDGES OF
       THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

       O’CONNER, PARSONS, LANE & NOBLE, LLC
       Gregory B. Noble, Esq.
       R. Daniel Bause, Esq.
       Robert A. Ballard, III, Esq.
       959 South Springfield Avenue, 2nd Floor
       Springfield, New Jersey 07081

       Michelle M. Smith, Esq., Clerk
       The Superior Court of New Jersey
       Richard J. Hughes Justice Complex
       6th Floor North Wing
       P.O. Box 971
       Trenton, New Jersey 08625

       Clerk, Superior Court of New Jersey
       Law Division- Monmouth County
       71 Monument Park
       Freehold, New Jersey 07728-1266

HONORABLE JUDGES:

       Defendants CRC INSURANCE SERVICES, INC, BB&T CORPORATION; BB&T

INSURANCE HOLDINGS INC., BRANCH BANKING AND TRUST COMPANY, a/k/a

BB&T BANK, JOHN HOWARD, both individually and in his supervisory capacity and/or

managerial capacity as Chairman and CEO of BB&T Insurance Holdings, Inc.; SAMUEL

DAVISON OBENAUER a/k/a DAVE OBENAUER, both individually and in his supervisory

and/or managerial capacity as Chairman and CEO of CRC Insurance Services, Inc.

(“Defendants”) hereby notice the removal of this action pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, to the United States District Court for the District of New Jersey, and as grounds

therefore show as follows:




                                             -2-
 Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 3 of 71 PageID: 3



I.     TIMELINESS OF REMOVAL

       1.     On October 1, 2019, Plaintiff William McBurnie (“Plaintiff”) filed a civil action

in the Superior Court of New Jersey, Monmouth County, Law Division entitled William

McBurnie v. CRC Insurance Services, Inc., et al. Docket No.: MON-L-3495-19 (hereinafter

referred to as “State Court Action”).       Copies of the Summons, Complaint, Civil Case

Information Statement and Track Assignment Notice are attached hereto as Exhibit A.

       2.     The removing Defendants’ first notice of the State Court Action occurred on

October 10, 2019 when the Summons and Complaint were delivered by process server to

Defendants’ Registered Agent, the Corporation Trust Company, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3140.

       3.      Accordingly, pursuant to 28 U.S.C. § 1446(b)(2)(B), this Notice of Removal has

been timely filed within 30 days after the first notice to the removing Defendants of Plaintiff’s

State Court Action.

       4.     As set forth in more detail below, the removing Defendants do not waive, or

intend to waive, any defenses they might have.

II.    VENUE

       5.     The New Jersey Superior Court, Monmouth County is located within the District

of New Jersey. See 28 U.S.C. § 110. Therefore, venue is proper in this Court because it is the

“district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

III.   CONSENT

       6.     Under 28 U.S.C. § 1446(b)(2)(A), all defendants properly joined and served in the

state court action must join in or consent to the removal. Here, all Defendants consent to

removal.




                                                 -3-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 4 of 71 PageID: 4



 BASIS FOR REMOVAL – DIVERSITY JURISDICTION

       7.      This action is properly removable under 28 U.S.C. § 1441(a), because the United

States District Court has original jurisdiction in this case under 28 U.S.C. §1332(a), which

provides that “The district courts shall have original jurisdiction in all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between (1) citizens of different states….”

       A.      Amount In Controversy

       8.      Plaintiff seeks damages for alleged violations of the New Jersey Conscientious

Employee Protection Act (“CEPA”) and the New Jersey Law Against Discrimination (“LAD”),

and via the common law pursuant to Pierce v. Ortho Pharmaceutical Corp., 84 N.J. 58 (1980).

Plaintiff’s causes of action assert retaliation, age discrimination, and aiding and abetting liability.

Plaintiff seeks back pay, front pay, compensatory damages, consequential damages, punitive

damages, and enhanced attorney’s fees according to Rendine v. Pantzer, 141 N.J. 292 (1995).

The amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       B.      Diversity Of Citizenship

       9.      On information and belief, Plaintiff is a citizen of the State of New Jersey. (See

Complaint (“Compl.”) ¶ 1).

       10.     All Corporate Defendants are citizens of States other than New Jersey within the

meaning of 28 U.S.C. § 1332. Defendant CRC Insurance Services, Inc. is a corporation with its

principal place of business in Birmingham, Alabama. (See Compl. ¶ 2). Defendant BB&T

Corporation is a corporation with a principal place of business in Winston-Salem, North

Carolina.    (See Compl. ¶ 3).      Defendant BB&T Insurance Holdings, Inc. is a Delaware

Corporation. (See Compl. ¶ 4). Defendant Branch Banking and Trust Company a/k/a BB&T




                                                  -4-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 5 of 71 PageID: 5



Bank is a corporation with its principal place of business in Winston-Salem, North Carolina.

(See Compl. ¶ 5).

       11.     Individual Defendant John Howard (“Mr. Howard”) is the Chairman and CEO of

BB&T Insurance Holdings. (See Compl. caption). Plaintiff alleges that Mr. Howard lives in Far

Hills, New Jersey. (See Compl. ¶ 6). Although Mr. Howard is an alleged citizen of New Jersey

within the meaning of 28 U.S.C. § 1332, his citizenship should be disregarded for purposes of

diversity jurisdiction and removal, pursuant to the fraudulent joinder doctrine, as set forth below.

       12.     Individual Defendant Samuel Obenauer (“Mr. Obenauer”) is the Chairman and

CEO of CRC Insurance Services, Inc. (See Compl. at case caption; ¶ 19). Mr. Obenauer is

alleged to reside in Mendham, New Jersey, and therefore, a resident of New Jersey under 28

U.S.C. § 1332.      However, Mr. Obenauer’s claimed residence in New Jersey should be

disregarded for purposes of diversity jurisdiction and removal, on the grounds that he is also

fraudulently joined.

        C.     Fraudulent Joinder Doctrine

       12.     If a court determines that non-diverse defendants have been fraudulently joined,

their citizenship may be disregarded and the action may be removed. See generally Batoff v.

State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992); Boyer v. Snap-On Tools Corp., 913 F.2d

108, 111 (3d Cir. 1990), cert. denied, 498 U.S. 1085 (1991). Joinder is deemed fraudulent

“where there is no reasonable basis in fact or colorable ground supporting the claim against the

joined defendant, or no real intention in good faith to prosecute the action against the defendant

or seek a joint judgment.” Boyer, 913 F.2d at 111.

       13.     Here, there is “no reasonable basis in fact or colorable ground supporting the

claim against” either Messrs. Howard or Obenauer. These individuals, who hold the titles of




                                                -5-
    Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 6 of 71 PageID: 6



Chairmen and Chief Executive Officers, are fraudulently joined. Plaintiff joined them only

because they are purportedly New Jersey residents while all Corporate Defendants are residents

of states other than New Jersey. If Plaintiff had not joined either Messrs. Howard or Obenauer,

complete diversity exists.

         14.      Defendants respectfully request the Court disregard their New Jersey citizenship

and accept the removal of this action.

         D.       Facts Establishing Fraudulent Joinder1

                  (1) Plaintiff’s Employment

         15.      In January 2010, Plaintiff joined the “Kullman Team” at a New York City

predecessor company to CRC Insurance Services known as Crump Insurance Services

(“Crump”) (Compl. ¶ 11).

         16.      BB&T acquired Crump in 2012 and Crump became a BB&T subsidiary. (Compl.

¶ 12).    Plaintiff’s direct supervisor was Andrew Kullman, Executive Vice President at CRC.

(Compl. 15).

         17.      Plaintiff alleges that Mr. Kullman subjected him to unlawful treatment. (Compl.

¶ 14).

         18.      In particular, Plaintiff alleges that he informed Mr. Obenauer about Mr.

Kullman’s business misfeasance (Compl.¶ 19).                    Once Mr. Kullman learned of Plaintiff’s

complaint about him to Mr. Obenauer, Mr. Kullman told Plaintiff to “never again go over [Mr.

Kullman’s head] … to Dave Obenauer.” (Compl. 21). Mr. Kullman “began openly criticizing”

Plaintiff’s performance “without justification.” (Compl. ¶ 22). The Complaint appears to allege

that Mr. Kullman set into motion events that culminated with Plaintiff’s failure.


1
 Unless otherwise indicated, this statement of facts is derived from Plaintiff’s Complaint and assumed to be true for
purposes of this Notice of Removal only.


                                                         -6-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 7 of 71 PageID: 7



       19.       Plaintiff alleges no other facts against Mr. Obenauer, but sues him (in his capacity

as Chairman and CEO), and not Mr. Kullman, his supervisor.

       20.       Plaintiff also alleges unlawful treatment by “CRC Regional Director” Kevin Hahn

(“Mr. Hahn”). (See Compl. ¶ 22). He identifies Mr. Hahn as his supervisor in December 2017.

(Compl. § 31).

       21.       First, he alleges that Mr. Hahn reassigned him to a “stand-alone team” in

September 2015. (Compl. ¶ 25).

       22.       He also alleges that Mr. Hahn, on March 5, 2018, subjected him to a “unilateral

highly-derogatory annual performance review” and a “reduction” in his salary. (Compl. ¶ 33).

Despite these “attacks,” Plaintiff did not sue him. (Compl. 34).

       23.       Plaintiff also alleges that both Messrs. Kullman and Hahn discriminated against

him on the basis of his age. (Compl. ¶¶ 47-53).

(2)    Plaintiff’s Causes of Action.

       24.       The Complaint asserts five (5) causes of action.

       25.       Plaintiff asserts retaliation claims under CEPA and Pierce in his first two causes

of action. (See Compl. ¶¶ 52-57). He alleges LAD age discrimination and retaliation in his third

and fourth causes of action. His fifth cause of action appears to assert aiding and abetting

liability under both LAD and CEPA.

(3)   Plaintiff Has No Reasonable Basis in Fact or Colorable Claims against Chairmen
and CEOs Howard and Obenauer.

       26.       “A Defendant may still remove the action if … non-diverse defendants were

‘fraudulently’ named or joined soley to defeat federal jurisdiction.’” In re Briscoe, 448 F.3d

201, 216 (3d Cir. 2006).      Joinder is deemed fraudulent “where there is no reasonable basis in

fact or colorable ground supporting the claim against the joined defendant, or no real intention in



                                                 -7-
    Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 8 of 71 PageID: 8



good faith to prosecute the action against the defendant or seek a joint judgment.” Boyer v.

Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).

         27.      Plaintiff has not alleged any facts that provide a reasonable basis for a claim that

either of Messrs. Howard or Obenauer are aiders and abettors under CEPA or the LAD. Plaintiff

has not alleged any facts to show that these individuals performed any wrongful act that caused

an injury to him – a necessary element of an aiding and abetting claim – much less that these

individuals “knowingly and substantially” assisted a predicate violation of either statute. See

Tarr v. Bob Ciasulli’s Mack Auto Mall, Inc., 181 N.J. 70, 84 (2004).2

         28.      Mr. Howard, the “Chairman and Chief Executive Officer of BB&T Insurance

Holdings,” is the subject of one paragraph of factual allegations - paragraph six (6). This

paragraph only alleges that Mr. Howard is a New Jersey resident and that he was a supervisor.

(See Compl. ¶ 6). Plaintiff does not mention Mr. Howard again anywhere in the Complaint until

the “Wherefore” clauses.

         29.      Mr. Obenauer, the “Chairman and Chief Executive Officer of CRC Insurance

Services, Inc.”, is only alleged to have been the recipient of purported Complaints from Plaintiff

and to have set into motion an investigation. (See Compl. ¶ 19, 20, 41). These three paragraphs

aside, Plaintiff also does not name Mr. Obenauer anywhere in the Complaint other than the

“Wherefore’ clauses.

         30.      No facts are alleged that either Messrs. Howard or Obenauer had any role in

altering the terms and conditions of Plaintiff’s employment. Yet, the two people who allegedly

did - Messrs. Kullman and Hahn - Plaintiff did not sue.




2
 The analysis of a retaliatory discharge claim mirrors the analysis of a retaliation claim under New Jersey state
discrimination law. Kolb v. Burns, 320 N.J. Super. 467, 478-79 (App. Div. 1999).


                                                         -8-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 9 of 71 PageID: 9



       31.     There is no reasonable basis supporting any allegation that Mr. Howard

“knowingly and substantially” aided any unlawful conduct. Tarr, 181 N.J. at 84. Again, he is

not alleged to have done anything, anywhere in the Complaint.

       32.     The only allegations against Mr. Obenauer appear to be that he received a

Complaint from Plaintiff and referred it for investigation. (See supra ¶ 29). This provides no

reasonable basis to join him. “An unsubstantiated allegation of an improper…investigation does

not implicate [aiding and abetting] liability as such conduct by itself does not rise to the amount

of assistance required to be deemed ‘aiding and abetting’….” Gardenhire v. New Jersey Mfrs.

Ins. Co., 333 N.J. Super 219, 229-230 (Law Div. 2000).

       33.     Plaintiff joined Messrs. Howard and Obenauer in a thinly veiled but fraudulent

attempt to defeat diversity. Had his intention been otherwise, he would have joined his actual

supervisors, Messrs. Kullman and Hahn, about whom he so vigorously complains.

       34.     Yet, Messrs. Kullman and Hahn would not have assisted him in his attempt to

avoid diversity jurisdiction as neither are residents of New Jersey.

                                         CONCLUSION

       35.     Pursuant to 28 U.S.C. § 1446, copies of this Notice of Removal have this day

been served upon Plaintiff, and will be promptly filed with the Clerk of the Superior Court of

New Jersey and the Clerk of the Superior Court in Monmouth County, New Jersey.

       36.     By removing this matter, the removing Defendants do not waive, or intend to

waive, any defenses they might have including, but not limited to, insufficiency of process and

insufficiency of service of process and/or lack of personal jurisdiction, and reserve the right to

assert all defenses herein.




                                                -9-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 10 of 71 PageID: 10



       37.     If any questions arise concerning the propriety of this removal, the removing

Defendants request that they be allowed to file a brief supporting removal and be heard in oral

argument.

       WHEREFORE, Defendants respectfully request that this Honorable Court take

jurisdiction of this action and issue all necessary orders and process to remove said action from

the Superior Court of New Jersey, Monmouth County, Law Division to the United States District

Court for the District of New Jersey.



                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH,
                                                     SMOAK & STEWART, P.C.
                                                     Attorneys for Defendants


Date: November 8, 2019                               By:_s/ Steven J. Luckner____________
                                                        Steven J. Luckner
                                                        Michael Nacchio




                                              -10-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 11 of 71 PageID: 11



                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, Steven J. Luckner, Esq., counsel for Defendants, certify that the matter in controversy

is not the subject of any other action pending in any court, or of any pending arbitration or

administrative proceeding.




                                                     s/ Steven J. Luckner
                                                     Steven J. Luckner, Esq.
                                                     Michael Nacchio, Esq.
                                                     10 Madison Avenue, Suite 400
                                                     Morristown, New Jersey 07960
                                                     Tel: (973) 656-1600
                                                     Fax: (973) 656-1611
                                                     steven.luckner@ogletree.com
                                                     michael.nacchio@ogletree.com

Dated: November 8, 2019



                                                                                        40420782.1




                                              -11-
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 12 of 71 PageID: 12




                     EXHIBIT A
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 13 of 71 PageID: 13

                                                                            Service of Process
                                                                            Transmittal
                                                                            10/10/2019
                                                                            CT Log Number 536415924
   TO:      Mark Booz, Litigation Practice Mgr & Sr VP
            BB&T
            200 West 2nd Street, 3rd Floor
            Winston Salem, NC 27101-1255

   RE:      Process Served in Delaware

   FOR:     BB&T Insurance Holdings, Inc. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                   William Mcburnie, Pltf. vs. Crc Insurance Services, Inc., et al., Dfts. // To: BB&T
                                      Insurance Holdings, Inc.
   DOCUMENT(S) SERVED:                Letter, Summons, Complaint, Statement, First Request, Certification, Service List
   COURT/AGENCY:                      Monmouth County Superior Court, NJ
                                      Case # MONL349519
   NATURE OF ACTION:                  Employee Litigation - Wrongful Termination - 10/08/2018
   ON WHOM PROCESS WAS SERVED:        The Corporation Trust Company, Wilmington, DE
   DATE AND HOUR OF SERVICE:          By Process Server on 10/10/2019 at 12:13
   JURISDICTION SERVED :              Delaware
   APPEARANCE OR ANSWER DUE:          Within 35 days after the date of receipt
   ATTORNEY(S) / SENDER(S):           Gregory B. Noble
                                      Oconnor, Parsons, Lane & Noble, LLC
                                      959 South Springfield Avenue, 2nd Floor
                                      Springfield, NJ 07081
                                      908-928-9200
   ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/11/2019, Expected Purge Date:
                                      10/16/2019

                                      Image SOP

                                      Email Notification, Mark Booz mbooz@bbandt.com

                                      Email Notification, Tammy Stringer tstringer@bbandt.com

   SIGNED:                            The Corporation Trust Company
   ADDRESS:                           1999 Bryan St Ste 900
                                      Dallas, TX 75201-3140
   For Questions:                     877-564-7529
                                      MajorAccountTeam2@wolterskluwer.com




                                                                            Page 1 of 1 / AP
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 14 of 71 PageID: 14




  SwU A Parsons ♦
                                             O’Connor, Parsons, Lane & Noble, llc                               Ceroid U O'Connor
  Paul A O'Connor. Ill                                        ATTORNEYS AT LAW                                    (1942 - 2015)
  William R I one ♦                    959 South Springfield Avenue, 2nd Floor, Springfield, New Jersey 07081       ofCounsel
  Circuitry B Noble *
                                                         Tel: 908-928-9200 • Fox: 908-928-9232                    PfUrida J Cooney
                                                                   Tel: 800-386-3817                              William V t one
   K Daniel Bouse +                                                                                               Debra D. Tcdcscu
   Aktundra l.opreie +
   Ruben A Ballard. Ill
    • Admitted in NJ & NY
   'Admitted in NJ & PA
   ♦ Certified By The Supreme Court of
      New jersey as a Civil Trial Attorney


                                                                               October 8,2019

                   Via Hand Delivery
                   The Corporation Trust Company
                   Registered Agent for BB&T Insurance Holdings, Inc.
                   1209 North Orange Street
                   Wilmington, DE 19801
                   Re:         William McBumie v. CRC Insurance Services, Inc.
                               Docket No. MON-L-3495-19
                   Dear Sir/Madam:
                           In connection with the above-captioned matter, and in accordance with the Rules
                   and practices of our Court, we enclose herewith a copy of Summons, together with a copy
                   of the Complaint filed in this case on October 1,2019 with the Deputy Clerk of the Superior
                   Court, Monmouth County, Law Division, for you to answer within thirty-five (35) days in
                   accordance with the Summons. A copy of the Track Assignment Notice is attached to
                   the Complaint.

                         Demand is hereby made upon you to answer interrogatories and document
                   requests.


                                                                               Very truly yours,



                                                                                 . DANIEL BAUSE
                   RDB:cp
                   Enclosure
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 15 of 71 PageID: 15




               O’CONNOR, PARSONS, LANE & NOBLE, LLC
               Gregory B. Noble, Esq. (#017601998)
               R. Daniel Bause, Esq. (#019122011)
               Robert A. Ballard, III, Esq. (#087192014)
               959 South Springfield Avenue, 2nd Floor
               Springfield, New Jersey 07081
               Phone: 908-928-9200
               Attorneys for Plaintiff


                 WILLIAM MCBURNIE,
                       Plaintiff,                               SUPERIOR COURT OF NEW JERSEY
                                                                LAW DIVISION: MONMOUTH COUNTY
                 v.                                             DOCKET NO: MON-L-3495-19

                 CRC INSURANCE SERVICES, INC.;                              Civil Action
                 BB&T CORPORATION; BB&T
                 INSURANCE HOLDINGS, INC.;                                 SUMMONS
                 BRANCH BANKING AND TRUST
                 COMPANY a/k/a BB&T BANK; JOHN
                 HOWARD, both individually and in his
                 supervisory and/or managerial capacity
                 as Chairman and CEO of BB&T
                 Insurance Holdings, Inc.; SAMUEL
                 DAVISON OBENAUER a/k/a DAVE
                 OBENAUER, both individually and in
                 his supervisory and/or managerial
                 capacity as Chairman and CEO of CRC
                 Insurance Services, Inc.; JANE DOE l-V
                 (these names being fictitious as their
                 present identities are unknown); JOHN
                 DOE l-V (these names being fictitious
                 as their present identities are unknown);
                 XYZ CORPORATION l-V (these names
                 being fictitious as their present identities
                 are unknown),
                              Defendants.
               FROM THE STATE OF NEW JERSEY, TO THE ABOVE-NAMED DEFENDANT:

                                      THE CORPORATON TRUST COMPANY
                                           REGISTERED AGENT FOR-
                                       BB&T INSURANCE HOLDINGS, INC.

                The plaintiff, named above, has filed a lawsuit against you in the Superior Court of
                New Jersey. The complaint attached to the summons states the basis for this
                lawsuit. If you dispute this complaint, you or your attorney must file a written
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 16 of 71 PageID: 16




                answer or motion and proof of service with the deputy clerk of the Superior Court
                in the county listed above within 35 days from the date you received this summons,
                not counting the date you received it (A directory of the addresses of each deputy
                clerk of the Superior Court is available in the Civil Division Management Office in
                the county listed above and online at http://www.iudiciarv.state.ni.us/pro se/10153
                deptycterklawref. Pdf.) If the complaint is one in foreclosure, then you must file
                your written answer or motion and proof of service with the Clerk of the Superior
                Court, Hughes Justice Complex, Box 971, Trenton, NJ 08625-0971. A Filing fee
                payable to the Treasurer, State of New Jersey and a completed Case Information
                Statement (available from the deputy clerk of the Superior Court) must accompany
                your answer or motion when it is filed. You must also send a copy of your answer
                or motion to plaintiffs attorney whose name and address appear above, or to
                plaintiff, if no attorney is named above. A telephone call will not protect your
                rights; you must file and serve a written answer or motion (with fee of $135 and
                completed Case Information Statement) if you want the court to hear your defense.
                If you do not file and serve a written answer or motion within 35 days, the court
                may enter a judgment against you for the relief plaintiff demands, plus interest and
                costs of suit. If judgment is entered against you, the Sheriff may seize your
                money, wages or property to pay all or part of the judgment.
               If you cannot afford an attorney, you may call the Legal Services office in the county
               where you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-
               LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free
               legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer
               Referral Services. A directory with contact information for local Legal Services Offices
               and Lawyer Referral Services is available in the Civil Division Management Office in
               the county listed above and online at
               http7/www.iudiciarv.state.ni.us/prose/10153deptvclerklawref.odf.

                                                        Isl Michelle M. Smith
                                                        MICHELLE M. SMITH
                                                        Acting Clerk of the Superior Court
               DATED: October 8, 2019

               Name and address of Defendant to be served:
               The Corporation Trust Company
               Registered Agent for BB&T Insurance Holdings, Inc.
               1209 North Orange Street
               Wilmington, DE 19801
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 17 of 71 PageID: 17
;                   MON-L-003495-19 10/01/20194:11:06 PM Pg 1 of 23 Trans ID: LCV20191782834




                        O’CONNOR, PARSONS, LANE & NOBLE, LLC
                        Gregory B. Noble, Esq. (#017601998)
                        R. Daniel Bause, Esq. (#019122011)
                        Robert A. Ballard, III, Esq. (#087192014)
                        959 South Springfield Avenue, 2nd Floor
                        Springfield, New Jersey 07081
                        Phone: 908-928-9200
                        Attorneys for Plaintiff


                          WILLIAM MCBURNIE,
                                Plaintiff,                               SUPERIOR COURT OF NEW JERSEY
                                                                         LAW DIVISION: MONMOUTH COUNTY
                          v.                                             DOCKET NO:

                          CRC INSURANCE SERVICES, INC.;                            Civil Action
                          BB&T CORPORATION; BB&T
                          INSURANCE HOLDINGS, INC.;                       COMPLAINT AND JURY DEMAND
                   l
                   II
                          BRANCH BANKING AND TRUST
                   It     COMPANY a/k/a BB&T BANK; JOHN
                          HOWARD, both Individually and in his
                          supervisory and/or managerial capacity
                          as Chairman and CEO of BB&T
                          Insurance Holdings, Inc.; SAMUEL
                          DAVISON OBENAUER a/k/a DAVE
                          OBENAUER, both Individually and in
                          his supervisory and/or managerial
                          capacity as Chairman and CEO of CRC
                          Insurance Services, Inc.; JANE DOE l-V
                          (these names being fictitious as their
                          present identities are unknown); JOHN
                          DOE l-V (these names being fictitious
                          as their present identities are unknown);
                          XYZ CORPORATION l-V (these names
                          being fictitious as their present identities
                          are unknown),
                                       Defendants.

                                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                               1.     Plaintiff William McBurnie (“Mr. McBumie" or “Plaintiff”) resides at 316

                        Timber Hill Drive, Morganville, New Jersey 07751 and at all times relevant hereto was

                        employed by defendants and was a holder of a resident New Jersey Insurance

                        Producer license.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                            DocumentFROM:9089289232
            10:48 T-07:00 TO:+19086881337          1 Filed 11/08/19 Page 18 of 71 PageID: 18
                MON-L-003495-19 10/01/2019 4:11:06 PM Pg 2 of 23 Trans ID: LCV20191782834




                        2.      Defendant CRC Insurance Services, Inc. (“CRC" or collectively with other

                  defendant entities “defendants’' or the "Company”} is a company with the principal

                  business address of 1 Metroplex Drive, Suite 400, Birmingham, Alabama 35209 which

                  had plaintiff in Us employ during the relevant time periods referenced herein.

                        3.     Defendant BB&T Corporation (“BB&T" or collectively with other

                  defendant entities “defendants" or the “Company") is a company with the principal

                  business address of 200 West Second Street, Winston-Salem, North Carolina 27101

                  which had plaintiff in Us employ during the relevant time periods referenced herein.

                        4.     Defendant BB&T Insurance Holdings, Inc. (“BB&T" or collectively with

                  other defendant entities “defendants” or the “Company”) is a Delaware corporation

                  which had plaintiff in its employ during the relevant time periods referenced herein.

                        5.     Defendant Branch Banking and Trust Company a/k/a BB&T Bank

                  (“BB&T" or collectively with other defendant entities “defendants” or the “Company”) is

                  a company with the principal business address of 200 West Second Street, Winston-

                  Salem, North Carolina 27101 which had plaintiff in its employ during the relevant time

                  periods referenced herein.

                        6.      Defendant John Howard resides at 78 Spring Hollow Road, Far Hills,

                  New Jersey 07931 and at all times relevant hereto was employed by defendants and/or

                  BB&T out of the Company’s Roseland, New Jersey and/or Parsippany, New Jersey

                  location(s) and had supervisory and/or managerial authority over plaintiff.

                        7.      Defendant Samuel Davison Obenauer a/k/a Dave Obenauer resides at

                  303 Mendham Road West, Mendham, New Jersey 07945 and at all times relevant

                  hereto was employed by defendants and/or CRC out of the Company’s Roseland, New
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 19 of 71 PageID: 19
               MON-L-003495-19 10/01/20194:11:06 PM Pg 3 of 23 Trans ID: LCV20191782834
               '■!




                I

               !


                      Jersey and/or Parsippany, New Jersey location(s) and had supervisory and/or

                      managerial authority over plaintiff.

                             8.     At all times relevant hereto, the defendants Jane Doe l-V and John Doe

                      l-V are fictitious names used to identify those individuals whose names are presently

                I unknown who engaged in wrongful acts outlined herein and their identities are

               !j presently unknown.

                             9.     At all times relevant hereto, the defendants XYZ Corporation l-V are

                      fictitious names used to identify those corporations or other business entities which
                                                                                                                  !
                      names are presently unknown but include corporations or other business entities
                ;                                                                                                 i
                      incorporated under the laws of the State of New Jersey and/or other states and had

                      plaintiff under their employ.                                                           i
                             10.    Mr. McBumie has worked in the insurance industry since in or about 1977

                      and worked for approximately 20 years at Johnson & Higgins before same was

                      purchased by Marsh & McClennan Companies, Inc. ("Marsh") in or about April 1997.

                             11.    Thereafter, on or about January 11, 2010, Mr. McBumie commenced

                      employment as a Vice Presklent of Crump Insurance Services, Inc. ("Crump") a

                      Predecessor company of CRC, in its New York City office, reporting to Alex Kullman.         i

                      in a position described in the Company's January 6, 2010 offer letter to Mr. McBurnie

                      as follows: "Your role within the Kullman Team win be to expand existing, as well as
                                                                                                                  !
                      generate new relationships that will result in revenue production."

                             12.    On or about April 2, 2012, Crump was acquired by BB&T and became

                      part of BB&T's then-existing subsidiary, CRC Insurance Services, Inc.

                             13.    In or about late May 2015, Mr. McBurnie became aware of an issue

                      whereby he reasonably believed CRC was engaged in fraudulent and/or illegal activity
                  !
               iiII
               »
      Case 3:19-cv-20018-AET-LHG
10/08/2019                             DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337           1 Filed 11/08/19 Page 20 of 71 PageID: 20
                MON-L-003495-19 10/01/2019 4:11:06 PM Pg 4 of 23 Trans ID: LCV20191782834




                    with regard to one of the Company’s accounts, Transel Elevator & Electric, Inc.

                    ("Transel”), with respect to which CRC was making insurance placements for or on

                    behalf of CRC’s retail brokerage client, Marsh.

                             14.   Specifically, Mr. McBumie was informed by a CRC colleague, Joseph

                    Sweeney, that a certain underwriter, Michael Wright of Axis Insurance (“Axis"), had

                    stated to Mr. Sweeney his willingness to write a premium at $100,000 to $150,000

                    cheaper than the premium Alex Kullman, Executive Vice President at CRC and the

                    direct supervisor of both Mr. McBurnie and Mr. Sweeney, was instructing Mr. Wright to
                !
                i   quote.

                             15.   Furthermore, Mr. McBumie became aware that Mr. Kullman apparently

                    was neither willing to entertain this quotation by Mr. Wright at the significantly lesser

                    premium that was available from Axis nor advise Marsh of the availability thereof.
                               I

                             16.   As such, Mr. McBurnie notified his colleague, Joseph Sweeney, that

                    failure to notify Marsh or Transel concerning the possibly of significant premium

                    savings could be construed as fraudulent behavior, and quite possibly larcenous

                    behavior, on the part of CRC.

                             17.   On or about May 28, 2015, Mr. McBumie left messages for both Mr.

                    Kullman and Mr. Wright regarding this topic.

                             18.   Mr. Kullman was furious at this perceived interference in his dealings.

                    In fact, on or about May 29,2015, Mr. Kullman threatened to "write you [Mr. McBumie]

                    up” for the resistance.

                             19.   Upon receiving this threat, on or about May 29, 2015, Mr. McBurnie

                    contacted Dave Obenauer, Chairman and CEO of CRC, by telephone, and notified Mr.

                    Obenauer of the matter and issues that were ongoing.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                             DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337           1 Filed 11/08/19 Page 21 of 71 PageID: 21
                MON-L-003495-19 10/01/2019 4:11:06 PM Pg 5 of 23 Trans ID: LCV20191782834




                             20.    Shortly thereafter. Mr. Obenauer advised Mr. McBumie he was referring

                      the matter to “Corporate Investigations.0

                             21.    On or about July 16, 2015, Mr. Kullman contacted Mr. McBumie and

                      called him into his office, advising him that the “the internal investigation was concluded

                      with no finding of wrongdoing” and warning him that “you [Mr. McBumie] will never

                      again go outside the Company, never again go over my {Mr. Kullman's] head and never
                 s


                 | again go to Dave Obenauer."

                il        22. Immediately following this meeting on or about July 16, 2015, and
                !i
                || although a favorable performance review had been given to Mr. McBumie by Mr.
                a1;
                | Kullman a few months prior, Mr. Kullman began openly criticizing Mr. McBumie's

                | performance without justification, claiming that he was not meeting his revenue goals

                      and threatening in writing, “further disciplinary action, up to and including termination

                      of (Mr. McBurnie’s] employment" with the knowledge and apparent approval of CRC

                      Regional Director Kevin Hahn.

                             23.    Following the above concerns about apparent fraud at CRC, in or about

                      July/August 2015, Mr. McBumie uncovered a scheme at the Company whereby CRC

                      employees were falsifying documents and altering commission figures on such

                      documents for the apparent purpose of dieating Marsh out of certain commissions

                      owed pursuant to the commission agreement between CRC and Marsh.

                             24.   On or about August 3,2015, Mr. McBurnie spoke to David Hall of BB&T,

                      the parent Companies to CRC, Corporate Investigations department concerning his

                      findings, and thereafter, on or about August 4, 2015, mailed to Mr. Hall certain

                      supporting documentation regarding such fraudulent activity.

                             25.    Thereafter, CRC retaliated against Mr. McBumie in swift manner. On or
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                             DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337            1 Filed 11/08/19 Page 22 of 71 PageID: 22
                    MON-l-003495-19 10/01/2019 4:11:06 PM Pg 6 of 23 Trans ID: LCV20191782834



i
                            about August 6,2015, Mr. Hahn summoned Mr. McBurnietoMr. Hahn’s New York City

                            office and informed him that effective September 1, 2015, Mr. McBumie would be

                            removed from the Kullman Team and reassigned to a stand-alone team consisting only

                            of Mr. McBumie and one “partial" assistant, located in CRC's Long Island office, who

                            would be available to Mr. McBurnie for only 25% of the assistant's time.

                                  26.    In the days immediately preceding September 1, 2015, Mr. McBumie

                            was instructed to move from his existing office with the Kullman Team to an office at
                        | the opposite corner of the floor. Mr. McBumie complied.

                        |         27.    The Company's expulsion of Mr. McBumie from the Kullman team to Mr.

                        ! McBumie's own isolated team came simultaneously with diminishment of Mr.

                     { McBumie's role at CRC, from his original dual role of expanding existing relationships
                    I!
                    ! of the Kullman Team and generating new relationships, to a singular rote of generating

                            and developing Mr. McBumie’s own relationships only, as well as with corresponding

                            diminishment in Mr. McBumie's opportunity for bonus awards.

                     !             28.   On or about February 2017, Mr. McBurnie began working almost
                    !!
                    jj exclusively out of his home in Morganville, New Jersey.
                    i
                                   29.    In or about October 2017, Mr. McBumie was afforded office space by the

                        | Company in CRC's Shrewsbury, New Jersey office, where he worked, in addition to
                        i
                            working at his Morganville. New Jersey home until his termination on or about October

                            8,2018.

                                   30.    During this time period, the retaliatory scheme against Mr. McBurnie for

                            his reportage of fraudulent conduct continued, including the Company’s establishment

                            of disingenuous “performance reviews” and shifting “revenue production targets" that

                            in fact were thinly-veiled efforts to force him from the Company, along with reduction,
      Case 3:19-cv-20018-AET-LHG
10/08/2019                            DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337           1 Filed 11/08/19 Page 23 of 71 PageID: 23
                MON-L-003495-19 10/01/2019 4:11:06 PM Pg 7 of 23 Trans ID: LCV20191782834




                      and soon afterward elimination, of bonus awards.

                            31.    On or about December 15,2017, Mr. McBurnie's supervisor, Kevin Hahn,

                      railed Mr. McBumie to a meeting in Mr. Hahn's New York City office. At the meeting,

                      discussion turned to Mr. McBurnie's expected full-year 2017 revenue, factors that

                      contributed to Mr. McBurnie’s then-current production level, steps Mr. McBumie was

                      taking to increase revenue, and an expected time frame to achieve revenue increases.

                      When Mr. McBumie stated to Mr. Hahn that the circumstances of his involuntary

                      reassignment several years earlier had created impediments to revenue production

                      and that he therefore needed time to build his revenue book, Mr. Hahn became

                      agitated. As the meeting was about to end, Mr. Hahn gave Mr. McBurnie a clear

                      "revenue production targef for the following year, stating that Mr. McBumie needed to

                      get his annual revenue over $400,000, and stating as well that there would be a review

                      in six months.

                            32.        By March 1, 2018, with Mr. McBurnie's year-to-date revenue at an         i

                      amount more than 30% greater than his year-to-date revenue as of March 1, 2017, it

                      was becoming clear that Mr. McBumie was well on a path to achieve at least the

                      $400,000 annual revenue production target that had been set for him by Mr. Hahn in
                                                                                                                :
                 !i December 2017.

                             33.       Nevertheless, In a series of emails sent by Mr. Hahn to Mr. McBurnie

                      beginning on or about March 5, 2018, Mr. Hahn announced reductions in Mr.

                      McBurnie's salary and a unilateral, highly-derogatory annual performance review that

                      Mr. Hahn refused to discuss with Mr. McBurnie.          Those emails from Mr. Hahn

                      included:

                                       (i)   Mr. Hahn’s email to Mr. McBurnie, sent on or about March 5,2018,
                 •:

                ii
      Case 3:19-cv-20018-AET-LHG
10/08/2019                        DocumentFROM:9089289232
            10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 24 of 71 PageID: 24
               MON-L-003495-19 10/01/20194:11:06 PM Pg 8 of 23 Trans ID: LCV20191782834


               i
                         in which Mr. Hahn announced a reduction in Mr. McBumie's salary to $125,000

                         (down from Mr. McBurnle's then-current salary of $185,000) effective April 1,

                         2018, this announcement couched in context of fabrications Mr. Hahn's included

                         in his email regarding details of discussions between Mr. Hahn and Mr.

                         McBumie during their December 15,2017 meeting;

                                (ii)    Mr. Hahn's email to Mr. McBumie, sent on or about March 8,2018,

                         in which Mr. Hahn, in apparent response to Mr. McBumie’s objection to the

                         annual salary reduction to $125,000 that Mr. Hahn had announced in his March

                         5,2018 email, stated that Mr. McBumie's salary would be reduced to $160,000

                         effective May 1,2018;

                                (iii)   Mr. Hahn's email to Mr. McBumie, sent on or about March 8,2018,

                         in which Mr. Hahn, with reference to Mr. McBumie's annual performance review,

                         stated that Mr. McBumie's overall rating was "Needs Immediate Improvement,"

                         and stating that a document would be processed that would "spell out

                         performance improvement levels."

                         34.    Mr. McBumie responded to Mr. Hahn's attacks with several emails and

                   several unsuccessful attempts to discuss matters with Mr. Hahn by telephone.

                   Finally, on or about March 8, 2018, Mr. McBumie sent an email to Mr. Hahn stating

                   that Mr. McBumie would follow with substantive written response to Mr. Hahn’s emails

               j and suggesting a meeting between Mr. Hahn and Mr. McBurnie to discuss matters.
               I
                       35. Mr. Hahn responded to Mr. McBumie’s aforementioned March 8, 2018

               | email with an email reply of same date, in which Mr. Hahn stated to Mr. McBumie:
               ;
               !   "Bill- there is no written response that will change anything and I'm not amenable to a

                   meeting."
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19088881337  1 Filed 11/08/19 Page 25 of 71 PageID: 25
               MON-L-003495-19 10/01/2019 4:11:06 PM Pg 9 of 23 Trans ID: LCV20191782834




                          36.      In an email from Kevin Hahn to Mr. McBurnie on or about March 9,2016,
               i

               l with subject heading “Disciplinary Action for Unacceptable job Performance," Mr. Hahn
               I
                 stated that the document shown in the email’s subject heading had been processed in

                   the Company's workday system, approved by Human Resources, and would be
               i
                   forwarded to Mr. McBurnie. In his email, Mr. Hahn went on to state that the document

                   "outlines a minimum production level required of $300,000 at 6/30/2018 and $600,000

                   at 12/31/2018," and that Mr. McBurnie needed to "show us you [are] capable of being

                   a CRC producing broker and these production levels are a minimum level for a senior

                   person." Mr. Hahn closed his email with the following instruction to Mr. McBurnie: “Do

                   not forward any response/memo other than a viable thought out production plan for

                   this year."

                          37.      Indeed, it appears that such targets in these “plans” were constantly

                   shifted by the Company in a fashion adverse to Mr. McBurnie and in a manner clearly

                   seeking to allegedly justify his retaliatory termination, making it seemingly impossible

                   for Mr. McBurnie to continue to comply with such demands.

                          38.      As a result of this ongoing pattern of the Company isolating Mr.

                   McBurnie, imposing unrealistic expectations and threatening reductions in salary,

                   among other things, Mr. McBurnie sent detailed memoranda on or about March 31.

                   2018 to CRC and BB&T senior management concerning the apparent fraudulent

                   business practices of the Company as well as other violations of the law he perceived

                   to be occurring during his employment, up to and including the actions referenced

                   herein.
                             39.   Included In these March 31, 2018 memoranda were allegations by Mr.

                   McBurnie that CRC and others had engaged in illegal, fraudulent, unethical and/or
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 26 of 71 PageID: 26
                   MON-L-003495-19 10/01/2019 4:11:06 PM Pg 10 of 23 Trans ID: LCV20191782834

                   :
                   i
                   i
                   !
                   ; criminal activity, up to and including grand larceny, criminal fraud, wire fraud,

                     racketeering and antitrust violations under both federal and state laws, including
                                                                                                               i!
                     violations of Sections 155 and 190 of the New York Penal Law and of 18 U.S.C. §

                     1343.

                             40.   Thereafter, an internal investigation was instituted by the Company as to

                     Mr. McBumie's March 31, 2018 memoranda and the allegations of fraudulent, illegal,

                     unethical and/or criminal behavior detailed therein.

                             41.   On or about April 30, 2018, Mr. McBurnie sent an email to Dave

                     Obenauer detailing Mr. McBurnie’s concerns regarding lying arrangements,” also

                     known as "tie-in sales," to which CRC was party in violation of both state and federal
                   !
                   I antitrust laws. Thereafter, on or about May 1,2016 and May 6,2018, Mr. McBurnie

                     sent follow-up emails to Dave Obenauer providing additional information regarding the

                     matter of "tying arrangements," including Mr. McBumie's observation in his May 6,

                     2018 email that such illegal arrangements appear to be engrained in the business

                   ! model of a CRC subsidiary, J.H. Blades.
                   i
                           42.   On or about July 17, 2018, at the request of Mr. Brian Prater of BB&T

                     Corporation's Corporate Investigations office, Mr. McBurnie sent to Mr. Prater an email

                   | detailing specific examples of longstanding breaches by CRC of CRC's contractual
                   I
                   ; agreement with its retail insurance broker client Arthur J. Gallagher ("Gallagher")

                     regarding commissions CRC could retain for its own account on placements CRC

                     made with insurers on behalf of Gallagher and Gallagher's clients where Gallagher’s

                     revenue was either "capped" or based on a fee (rather than on a commission

                     percentage). The examples were placements made by CRC over a five-year period

                     on each of two accounts, one account being L3 Technologies, Inc. (formerly known as

i
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                            DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337          1 Filed 11/08/19 Page 27 of 71 PageID: 27
                    MON-L-003495-19 10/01/20194:11:06 PM Pg 11 of 23 Trans ID: LCV20191782834




                         L-3 Communications) on which CRC had made placements on behalf of Gallagher's

                         New York City office, and the other account being Polaris Industries, Inc. on which

                         CRC had made placements on behalf of Gallagher’s New Jersey based subsidiary,

:                        Gallagher McIntyre. Attachments to Mr. McBumie’s July 17,2018 email to Mr. Prater

                         demonstrated clearly that: (I) on those two accounts combined, over the aforesaid five-

                         year period, CRC had retained for its own account, in violation of CRC’s contractual

                         agreement with Gallagher, more than $700,000 in commissions to which CRC was not

                         entitled; as well as (ii) the fact that company-wide notice had been sent to all CRC

                         brokers regarding details of the aforesaid agreement with Gallagher regarding CRC

                         commissions.

                               43.    Thereafter, on or about August 30,2018, Mr. McBurnie sent a follow-up

                         email to Mr. Prater, in which Mr. McBurnie provided further evidence of company-wide

i
                         notice to all CRC brokers of the aforesaid “commissions agreement" with Gallagher.

                               44.      However, after approximately six months had gone by without any

                         conclusions being drawn, on or about October 1, 2018, Mr. McBurnie sent another

                         memorandum to Kelly King, Chairman and CEO of BB&T, and Robert Johnson, Jr.,

                         Senior EVP and General Counsel of BB&T, in which Mr. Me Burnie forwarded to Mr.

                         King and Mr. Johnson a copy of his separate memorandum of same date to Brian

                         Prater of BB&T Corporate Investigations and Stefani Petty of BB&T Human

                         Resources.

                               45.      Those October 1, 2018 memoranda further detailed the apparent
                     \
                     !
                     | fraudulent, illegal, unethical and/or criminal practices that Mr. McBurnie reasonably

                         perceived, up to and including the practices detailed previously herein, and including



                                                                                                                   :
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 28 of 71 PageID: 28
              MON-L-003495-19 10/01/2019 4:11:06 PM Pg 12 of 23 Trans ID: LCV20191782834




                   as well details of the Company’s money laundering practices, and mirroring his prior

                   detailed memoranda of March 31,2018.

               \          46.    Thereafter, and although Mr. McBumie had substantively met by close

               j of business on June 29,2018, the required minimum production level of $300,000 that

                   had been imposed in or about March 2018, and although Mr. McBumie's revenue

                   performance during 2018 was clearly on the rise, on or about October 8, 2018 the

                   Company nevertheless terminated Mr. McBurnie's employment on the basis, as stated

                   to Mr. McBumie, of allegations that Mr. McBumie had not "hit” the aforesaid June 30,
              5|| 2018 target and that Mr. McBurnie’s revenue performance was in "continued decline.”
               !
                          47.    In addition to the foregoing, Mr. McBumie, who is 63 years old, had

                   uncovered and provided detailed complaints to Company management for what he

                   believed was clear-cut age discrimination unfolding during his employment and

                   targeting him specifically.

                          48.    Specifically, and as detailed by Mr. McBumie in correspondence with

                   management, Mr. McBumie had obtained information that Mr. Kullman had made

                   discriminatory pronouncements that he intended to "go young" with Company hires

                   and that he would not hire anyone over the age of 50.

                          49.    These discriminatory statements were allegedly made by Mr. Kullman to

                   his team members at Kullman Team meetings and elsewhere and, according to one of

                   Mr. McBurnie's colleagues, were in fact put into writing in correspondence to Marsh.
                                                                                                          i
                          50.    Indeed, on or about December 16,2016 at the CRC Midtown New York

                   City company Christmas party, Mr. Hahn made joking reference to Mr. Kullman's

                   "going young” policy.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 29 of 71 PageID: 29
               MON-L-003495-19 10/01/2019 4:11:06 PM Pg 13 of 23 Trans ID: LCV20191782834




                          51.    This apparent age discrimination was detailed in plaintiffs memorandum
                   to management and served as another illegal reasoning behind the termination of his
                   employment on or about October 8,2018.
                                                        FIRST COUNT
                                         Conscientious Employee Protection Act
                          52.    Plaintiff hereby incorporates each and every allegation of the within
                   paragraphs of this Complaint as if they were fully set forth at length herein.
                          53.    By and through the aforementioned actions, including, but not limited to
                   suspending and terminating plaintiffs employment, defendants violated the j
                   Conscientious Employee Protection Act (*CEPAB) by retaliating against plaintiff for, j
                                                                                                                !
                   among other things:
                                 a.      disclosing or threatening to disclose to a supervisor or a public
               i
                                         body and activity, policy or practice of the employer or another
                                         employer, with whom there is a business relationship, that he
               :                         reasonably believed was in violation of a law, or rule or regulation
               !
               I
                                         promulgated pursuant to law, and/or

               I
                                 b.      providing information to, or testifying before, any public body
                                         conducting an investigation, hearing or inquiry into any violation of
                                         law, or a rule or regulation promulgated pursuant to law by the ;
                                         employer or another employer, with whom there is a business i
                                         relationship and/or
                                                                                                                II
                                 c.      objecting to or refusing to participate in any activity, policy or     j
                                         practice which he reasonably believed was (1) in violation of a law,   j
                                         or rule, or regulation promulgated pursuant to law and/or              j
                                         constitutes improper quality of patient care and/or (2) fraudulent     j
                                         or criminal, and/or (3) incompatible with a clear mandate of public    j
                                         policy concerning the pubfic health, safety or welfare or protection   |
                                         of the environment.
                          54.    As a result of defendants’ retaliation for plaintiffs resistance and/or
                   objections to what he reasonably believed was improper and/or illegal activity by
                   defendants, including but not limited to acts that he reasonably believed were illegal
      Case 3:19-cv-20018-AET-LHG
10/08/2019                             DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337            1 Filed 11/08/19 Page 30 of 71 PageID: 30
                MON-L-003495-19 10/01/2019 4:11:06 PM Pg 14 of 23 Trans ID: LCV20191782834




                     and/or contrary to various statutory and/or regulatory authority and/or constituted

                     outright fraudulent and/or unlawful behavior, plaintiff has suffered, and continues to

                     suffer, economic loss, harm to career, harm to reputation, bodily injury with physical

                     manifestations, severe emotional distress, and physical pain and suffering, as well as

                     all other such damages compensable under CEPA.
                 !          WHEREFORE, plaintiff, William McBumie, demands judgment against
                 i

                     defendants, CRC Insurance Services, Inc.; BB&T Corporation; BB&T Insurance

                     Holdings, Inc.; Branch Banking And Trust Company a/k/a BB&T Bank; John Howard,

                     both individually and in his supervisory and/or managerial capacity as Chairman and

                     CEO of BB&T Insurance Holdings, Inc.; Samuel Davison Obenauer a/k/a Dave

                     Obenauer, both individually and in his supervisory and/or managerial capacity as

                     Chairman and CEO of CRC Insurance Services, Inc.; Jane Doe l-V (these names being

                     fictitious as their present identities are unknown); John Doe l-V (these names being

                     fictitious as their present identities are unknown); XYZ Corporation l-V (these names

                 *
                     being fictitious as their present identities are unknown), jointly and severally, for harm
                 I
                     suffered as a result of defendants' violation of CEPA as follows:

                                      a.   full compensation for back pay and benefits with full remuneration.

                     with interest;

                                      b.   full compensation for front pay and benefits with full remuneration,

                     with interest;

                                      c.   compensatory damages;

                                      d.   consequential damages;

                                      e.   punitive damages;
      Case 3:19-cv-20018-AET-LHG
10/08/2019                           DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337         1 Filed 11/08/19 Page 31 of 71 PageID: 31
               MON-L-003495-19 10/01/20194:11:06PM Pg 15of23Trans ID:LCV20191782834




                                      f.     his attorneys' fees with appropriate enhancement under Rendine

                        v. Pantzer. 141 N J. 292 (1995);

                                      9-     costs of suit;

                    ■                 h.     pre-judgment interest; and

                                      i.     such other relief the court may deem equitable and just

                                                              SECOND COUNT

                                                      Violation of Public Policy

                                                     Common Law Pierce Claim

                    ;          55.    Plaintiff hereby incorporates each and every allegation of the within

                        paragraphs of this Complaint as if they were fully set forth at length herein.

                               56.    By and through the actions described above, defendants suspended and

                        terminated plaintiffs employment in violation of a clear mandate of public policy in

                        regards to his resistance, complaints, objection to and/or refusal to engage in acts that i

                        he reasonably believed were illegal and/or contrary to various regulatory and/or

                        statutory and/or constituted outright fraudulent and/or unlawful behavior, thereby

                        violating New Jersey Common Law.

                               57.    As a result of defendants' Illegal retaliation, plaintiff has suffered, and

                        continues to suffer, economic loss, harm to career, harm to reputation, bodily injury

                        with physical manifestations, severe emotional distress, and physical pain and

                j suffering, as well as all other such damages compensable at law.
                i              WHEREFORE, plaintiff, William McBumie, demands judgment against
                ;
                        defendants, CRC Insurance Sen/ices, Inc.; BB&T Corporation; BB&T Insurance

                        Holdings, Inc.; Branch Banking And Trust Company a/k/a BB&T Bank; John Howard,
                                                                                                                    ;•
                        both individually and in his supervisory and/or managerial capacity as Chairman and
      Case 3:19-cv-20018-AET-LHG
10/08/2019                            DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337           1 Filed 11/08/19 Page 32 of 71 PageID: 32
               MON-L-003495-19 10/01/2019 4:11:06 PM Pg 16 of 23 Trans ID: LCV20191782834




                  CEO of BB&T insurance Holdings, Inc.; Samuel Davison Obenauer a/k/a Dave

                  Obenauer, both individually and in his supervisory and/or managerial capacity as

                  Chairman and CEO of CRC insurance Services, Inc.; Jane Doe l-V (these names being

                ! fictitious as their present identities are unknown); John Doe l-V (these names being

                  fictitious as their present identities are unknown); XYZ Corporation l-V (these names

                  being fictitious as their present identities are unknown), jointly and severally, for harm

                  suffered as a result of defendants' illegal retaliation in violation of New Jersey Common

                  Law as follows:

                                (a)   full compensation for back pay and benefits with full remuneration,

                                       with interest;

                                (b)    full compensation for front pay and benefits with full remuneration,

                                       with interest,

                                (c)    compensatory damages;

                                (d)    consequential damages;

                                (e)    punitive damages;

                                (0     pre-judgment interest;

                                (9)    his attorneys' fees and costs with appropriate enhancement under

                                       Rendine v. Pantzer. 141 NJ. 292 (1995); and

                                (h)    such other relief as may be available in which this court deems to

                                       be just and equitable.

                                                        THIRD COUNT

                                        New Jersey Law Against Discrimination

                                                    Age Discrimination
      Case 3:19-cv-20018-AET-LHG
10/08/2019                            DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337           1 Filed 11/08/19 Page 33 of 71 PageID: 33
               MON-L-003495-19 10/01/2019 4:11:06 PM Pg 17 of 23 Trans ID: LCV20191782834




                            58.    Plaintiff repeats and realleges each and every allegation of the within

                     paragraphs of this complaint as if set forth at length herein.

                            59.    Plaintiff was a member of a protected class under the New Jersey Law

                     Against Discrimination, N.J.S.A. 10:5-1 et seq. ("LAD”), because he was 62 at the time

                     of his termination.

                            60.    Defendants are an “employer' as defined under the LAD.

                            61.    Plaintiff was unfairly transferred and terminated based upon his age in

                     violation of the LAD in the course of an overt ageist and discriminatory scheme by

                     defendants.

                            62.    Defendants' reasons for termination are a pretext for age discrimination.

                            WHEREFORE, plaintiff, William McBumie, demands judgment against

                     defendants, CRC Insurance Sen/ices, Inc.; BB&T Corporation; BB&T Insurance

                     Holdings, Inc.; Branch Banking And Trust Company a/k/a BB&T Bank; John Howard,
                 | both individually and in his supervisory and/or managerial capacity as Chairman and

                     CEO of BB&T Insurance Holdings, Inc.; Samuel Davison Obenauer a/k/a Dave

                     Obenauer, both individually and in his supervisory and/or managerial capacity as

                     Chairman and CEO of CRC Insurance Services, Inc.; Jane Doe l-V (these names being
                ij fictitious as their present identities are unknown); John Doe l-V (these names being
                 |i
                 i; fictitious as their present identities are unknown); XYZ Corporation l-V (these names

                 1 being fictitious as their present identities are unknown), jointly and severally, for harm

                     suffered as a result of defendant's age discrimination in violation of the LAD as follows:

                                   a.      full compensation for back pay and benefits with full remuneration,

                                           with interest;




                 :
      Case 3:19-cv-20018-AET-LHG
10/08/2019                            DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337          1 Filed 11/08/19 Page 34 of 71 PageID: 34
               MON-L-003495-19 10/01/20194:11:06 PM Pg 18of23Trans IO: LCV20191782834




                                b.     full compensation for front pay and benefits with full remuneration,

                                       with interest;

                                c.     compensatory damages;

                                d.     consequential damages;

                                e.     punitive damages;

                               f.      pre-judgment interest;

                                9-     his attorneys' fees and costs with appropriate enhancement under i!
                                                                                                               !
                                       Rendine v. Pantzer. 141 N.J. 292 (1995); and                            !

                                h.     such other relief as may be available pursuant to the LAO in which :
                                                                                                               i

                                       this court deems to be just and equitable.                              !

                                                        FOURTH COUNT

                                        New Jersey Law Against Discrimination

                                                   Unlawful Retaliation

                        63.     Plaintiff repeats and realleges each and every allegation of the within

                  paragraphs of this Complaint as if set forth at length herein.

                        64.     As set forth herein, after plaintiff made certain complaints of

                  discrimination, plaintiffs employment was terminated in response to same.

                        65.     Defendants' conduct towards plaintiff, specifically the termination of his

                  employment, unfair performance criticism and the detrimental work transfer and/or

                  work assignment, constitutes unlawful retaliation in violation of the LAD.

                        66.     Plaintiff has been severally injured as a result of such retaliation that he

                  has suffered, and continues to suffer, physical and bodily injuries, severe emotional

                  distress, humiliation, embarrassment, anguish, personal hardship, career and social
      Case 3:19-cv-20018-AET-LHG
10/08/2019                            DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337           1 Filed 11/08/19 Page 35 of 71 PageID: 35
               MON-L-003495-19 10/01/2019 4:11:06 PM Pg 19 of 23 Trans ID: LCV20191782834

                ;


                    disruption, psychological and emotional harm, economic losses, lost employment

                    opportunities, and other such damages.

                           WHEREFORE, plaintiff, William McBumie, demands judgment against

                    defendants, CRC Insurance Services, Inc.; BB&T Corporation; BB&T Insurance

                    Holdings, Inc.; Branch Banking And Trust Company a/k/a BB&T Bank; John Howard,

                    both individually and In his supervisory and/or managerial capacity as Chairman and

                    CEO of BB&T Insurance Holdings, Inc.; Samuel Davison Obenauer a/k/a Dave

                    Obenauer, both individually and in his supervisory and/or managerial capacity as

                    Chairman and CEO of CRC Insurance Services, Inc.; Jane Doe l-V (these names being

                    fictitious as their present identities are unknown); John Doe l-V (these names being

                    fictitious as their present identities are unknown); XYZ Corporation l-V (these names

                    being fictitious as their present identities are unknown), jointly and severally, for harm

                    suffered as a result of defendants' unlawful retaliation as follows:

                                     (a)     full compensation for back pay and benefits with full remuneration,

                    with interest;

                                     (b)    full compensation for front pay and benefits with full remuneration,

                    with interest;

                                     (c)     compensatory damages;

                                     (d)     consequential damages;

                                     (e)     punitive damages;

                                     (f)     pre-judgment interest;

                                     (g)     attorneys' fees with appropriate enhancement under Rendine v.

                    Pantzer. 141           292 (1995); and
      Case 3:19-cv-20018-AET-LHG
10/08/2019                        DocumentFROM:9089289232
            10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 36 of 71 PageID: 36
                   MON-L-003495-19 10/01/2019 4:11:06 PM Pg 20 of 23 Trans ID: LCV20191782834

                   !
                   i
                   I
                                     (h)   such other relief as may be available pursuant to the LAD in which
                   !
               ! this court deems to be just and equitable.

               i                                            FIFTH COUNT

                                           ;       Aiding and Abetting Liability

                             67.     Plaintiff repeats and realleges each and every allegation of the within

                       paragraphs of this complaint as if set forth at length herein.

                          v 68.      Defendants, by their actions and inactions, condone, and ratified and

                       aided and abided each others' discrimination, harassment and/or retaliation

                       perpetrated against plaintiff.     Defendants had knowledge that discrimination,

               i harassment and/or retaliation was occurring, had knowledge that discrimination,

               ; harassment and/or retaliation was a violation of the law, and substantially encouraged
                   i

                   ! and/or assisted in same.

                             69.     The conduct engaged in by defendants constitutes egregious behavior

                       and/or willful indifference by upper management to the rights of plaintiff sufficient to

                       subject defendants to punitive damages under the LAD.

                   i          70.    Plaintiff has been severely injured as a result of such discrimination,

                       retaliation and/or harassment that he has suffered, and continues to suffer, physical

                       and bodily injuries, severe emotional distress, humiliation, embarrassment, anguish,

                       personal hardship, career and social disruption, psychological and emotional harm,

                       economic losses, loss employment opportunities, and other such damages.

                              WHEREFORE, plaintiff, William McBumie, demands judgment against
                   !
                   ! defendants, CRC Insurance Services, Inc.; BB&T Corporation; BB&T Insurance

                   j Holdings, Inc.; Branch Banking And Trust Company a/k/a BB&T Bank; John Howard,
                   i
                       both individually and in his supervisory and/or managerial capacity as Chairman and
      Case 3:19-cv-20018-AET-LHG
10/08/2019                        DocumentFROM:9089289232
            10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 37 of 71 PageID: 37
               MON-L-003495-19 10/01/2019 4:11:06 PM Pg 21 of 23 Trans ID: LCV20191782834




                CEO of BB&T Insurance Holdings, Inc.; Samuel Davison Obenauer a/k/a Dave

                Obenauer, both individually and in his supervisory and/or managerial capacity as

                Chairman and CEO of CRC Insurance Services, Inc.; Jane Doe l-V (these names being

                fictitious as their present identities are unknown); John Doe l-V (these names being

                fictitious as their present identities are unknown) and XYZ Corporation l-V (these

                names being fictitious as their present identities are unknown), jointly and severally,

                for harm suffered as a result of defendants’ aiding and abetting discrimination,

                harassment and retaliation under the LAD and CEPA as follows:

                                 (a)   full compensation for back pay and benefits with full remuneration,

                with interest;

                                 (b)   full compensation for bent pay and benefits with full remuneration,

                with interest;

                                 (c)   compensatory damages;

                                       consequential damages;

                                 (e)   punitive damages;

                                 (0    pre-judgment interest;

                                 (9)   attorneys’ fees with appropriate enhancement under Rendine v.

                Pantzer. 141 NJ.292 (1995); and

                                 (h)   such other relief as may be available pursuant to the LAD in which

                this court deems to be just and equitable.

                                                    O’CONNOR, PAHS$$S, LANE & NOBLE, LLC
                                                    Attorneys for Plaintjj

                                                     By:
                                                                GREi        B. NOBLE
                Dated: October 1,2019
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 38 of 71 PageID: 38
                  MON-L-003495-19 10/01/20194:11:06 PM Pg 22 of 23 Trans ID: LCV20191782834




                                                        JURY DEMAND

                           Plaintiffs demand a trial by jury as to all issues.

                                                        O'CONNOR, PARS*              NE & NOBLE, LLC
i                                                       Attorneys for Plaintff
i
                                                        By:
                                                                   GREGORY B. NOBLE
                    Dated: pctober 1,2019

                                             DESIGNATION OF TRIAL COUNSEL

                           Please take notice that pursuant to Rule 4:25-4, Gregory B. Noble, Esq. is

                   ' hereby designated as trial counsel in the within matter.
i


                                        CERTIFICATION PURSUANT TO RULE 4:5-1

                           The undersigned, Gregory B. Noble, certifies on behalf of the plaintiff as follows:

                           1.     I am an attorney admitted to practice law in the State of New Jersey,
l
                    counsel for the above-named plaintiff in the subject action.

!                          2.     The matter in controversy in this case is not, to my knowledge, the

                    subject of any other action pending in any court or pending arbitration proceeding, nor

                    is any other action or arbitration proceeding contemplated.

                           3.     There a re no other parties who should be joined in this action that we are

                    aware of at the present time.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 39 of 71 PageID: 39
               MON-L-003495-19 10/01/20194:11:06 PM Pg 23 of 23 Trans ID: LCV20191782834




                      I hereby certify that the foregoing statements made by me are true. I am aware

                that if any of the foregoing statements made by me are willfully false, i am subject to

                punishment.



                                                  O'CONNOR. R            IS, LANE& NOBLE, LLC
                                                  Attorneys forPj


                                                  By:.
                                                                    IORY B. NOBLE
                Dated: October 1,2019
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19                                             Page 40 of 71 PageID: 40
                  MON-L-003495-19 10/01/2019 4:11:06 PM Pg 1 of 1 Trans ID: LCV20191782834




                                 Civil Case Information Statement
           Casa Details: MONMOUTH | Civil Part Docket# L-003495-19

           Case Caption: WILLIAM MCBURN1E VSCRC                           Case Type: WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE
           INSURANCE SERVIC ES. IN                                        PROTECTION ACT (CEPA)
           Case Initiation Date: 10/01/2019                               Document Type: Ccmptalnl with Jury Demand
           Attorney Name: GREGORY BRIAN NOBLE                             Jury Demand: YES • 6 JURORS
           Firm Name: O'CONNOR PARSONS LANE & NOBLE LLC                   Is this a professional malpractice case? NO
           Address: 859 SOUTH SPRINGFIELD AVENUE. 2ND FL                  Related cases pending: NO
           SPRINGFIELD NJ 07081                                           l( yes, list docket numbers:
           Phone: 9089289200                                              Do you anticipate adding any parties (arising out of same
           Name of Party: PLAINTIFF: WHIIam McBumle                       transaction or occurrence)? NO
           Name of Defendant’s Primary Insurance Company
           (II known): None


                THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                               CASS CHARACTER]I71CS FOR PURPOSES OF DSTSRMIMNO IF CASE IS APPROPRIATE FOR MEDIATION



           Do parties have a current, past, or recurrent relationship? NO
           If yes, Is that relationship:
            Does the statute governing this case provide for payment of fees by the losing party? YES
           Use this space to alert the court to any special case characteristics that may warrant individual
           management or accelerated disposition:



           Do you or your client need any disability accommodations? NO
                  If yes, please Identify the requested accommodation:



           Will an Interpreter be needed? NO
                    If yes, for what language:


            Please check off each applicable category: Putative Class Action? NO                 Title 59? NO



           I certify that confidential personal identifiers have been redacted from documents now submitted to the
           court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

            10/01/2019                                                                              l&l GREGORY BRIAN NOBLE
            Dated                                                                                                     Signed
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 41 of 71 PageID: 41
                         MON L 003495-19 10/02/2019 5:05:22 AM Pg1of1 Trans ID: LCV20191785559

          MONMOUTH COUNTY
          SUPERIOR COURT
          PO BOX 1269
          FREEHOLD          NJ 07728
                                                       TRACK ASSIGNMENT NOTICE
          COURT TELEPHONE NO. (732) 358-8700
          COURT HOURS 8:30 AM - 4 :30 PM

                                       DATE:   OCTOBER 01, 2019
                                       RE:     WILLIAM MCBURNIE     VS CRC INSURANCE SERVIC ES, IN   ;
                                       DOCKET: MON L -003495 19
                                                                                                     i
                THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

               DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
          FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

                THE PRETRIAL JUDGE ASSIGNED IS:   HON KATHLEEN A. SHEEDY

                 IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      003
          AT:   (732) 358-8700.

                IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
           CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
                PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
          WITH R.4:5A-2.
                                      ATTENTION:
                                                       ATT: GREGORY B. NOBLE
                                                       O'CONNOR PARSONS LANE £ NOBLE
                                                       959 SOUTH SPRINGFIELD AVENUE, 2ND FL
                                                       SPRINGFIELD      NJ 07081

          ECOURTS




i
      Case 3:19-cv-20018-AET-LHG
10/08/2019                        DocumentFROM:9089289232
            10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 42 of 71 PageID: 42
             i




                 i
                   O’CONNOR, PARSONS, LANE & NOBLE, LLC
                 ! Gregory B. Noble, Esq. (#017601998)
                 j R. Daniel Bause, Esq. (#019122011)
                 | Robert A. Ballard, III, Esq. (#087192014)
                 i 959 South Springfield Avenue, 2nd Floor
                 )
                   Springfield, New Jersey 07081
                   Phone: 908-928-9200
                   Attorneys for Plaintiff


                       WILLIAM MCBURNIE,
                             Plaintiff,                               SUPERIOR COURT OF NEW JERSEY
                                                                      LAW DIVISION: MONMOUTH COUNTY
                       v.                                             DOCKET NO: MON-L-3495-19

                       CRC INSURANCE SERVICES, INC.;                                Civil Action
                       BB&T CORPORATION; BB&T
                       INSURANCE HOLDINGS, INC.;                       PLAINTIFF’S FIRST REQUEST FOR
                       BRANCH BANKING AND TRUST                        ANSWERS TO INTERROGATORIES
                       COMPANY a/k/a BB&T BANK; JOHN
                       HOWARD, both individually and in his
                       supervisory and/or managerial capacity
                       as Chairman and CEO of BB&T
                       Insurance Holdings, Inc.; SAMUEL
                       DAVISON OBENAUER a/k/a DAVE
                       OBENAUER, both individually and in
                 i     his supervisory and/or managerial
                       capacity as Chairman and CEO of CRC
                       Insurance Services, Inc.; JANE DOE l-V
                       (these names being fictitious as their
                       present identities are unknown); JOHN
                       DOE l-V (these names being fictitious
                       as their present identities are unknown);
                       XYZ CORPORATION l-V (these names
                       being fictitious as their present identities
                       are unknown),
                                    Defendants.

                     COUNSEL:
                 !
                            PLEASE TAKE NOTICE that plaintiffs require of defendant answers under oath

                     or certification to the following interrogatories within the time prescribed by law.
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                        DocumentFROM:9089289232
                10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 43 of 71 PageID: 43




                   INSTRUCTIONS

                          In responding to these interrogatories, furnish all information available to

                   defendant, including information in the possession of defendant's attorneys,

                   investigators, and all other persons acting on defendants’ behalf, and not merely such

                   information that is within defendants’ personal knowledge.

                          Defendant and defendant's attorneys are required to supplement promptly the

                   answers to these interrogatories as new information comes to their attention.

                         As used herein, the term “person" means natural persons, corporations,

                   partnerships, sole proprietorships, unions, associations, or any other kind of entity.

                         As used herein, a “document" means any handwritten, printed, typewritten,

                   recorded, electro-magnetic, graphic or photographic matter, however produced or

;                  reproduced, including, but not limited to: contracts; agreements; correspondence;

i                  telegrams; teletype; memoranda; drafts; records; reports; computer printouts and/or

                   records; communications; notes; stenographic or handwritten notices; analyses; work

                   papers; notices; orders; bill or invoices; announcements; instruments; minutes;

                   transcripts of conversations or meetings; summaries; agenda; calendars; diaries; files;

                   maps; drawings; graphs; charts; blue-prints; journals; books of account; ledgers;

                   checks; receipts; books; studies; manuals; brochures; pamphlets; bulletins; schedules;

                   periodicals; newspapers; price lists; photographs; tape recordings; and any other

                   writings. “Documents” refers to the original; or identical copy where the original is

                   unavailable; and any non-identical copy (where it differs from the original in any respect

                   because of alterations, notes comments, attachments, or otherwise).

                          "Communication" means any contact, whether in person, in writing, by

                   telephone, or any other method whereby knowledge, facts or information is transmitted
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 44 of 71 PageID: 44




               from one person or entity to another, or to a file.

                      In each interrogatory wherein defendant is asked to “identify" a person, state (i)

               his or her full name; (ii) present or last known home address; (iii) present or last known

               position and business affiliation; and (iv) position, business affiliation, and job

               description at the time relevant to the Interrogatory involved.

                      In each interrogatory wherein defendant is asked to "identify" and/or "describe"

               any document, state (i) the date; (ii) author or preparer; (iii) addressee(s) or

               recipient(s); (iv) the type of document (e.g., letter) or some other means of describing

               it; (v) a summary of its contents with reasonable particularity sufficient for a specific

               demand for production; (vi) the present address where it is kept, if known, and if not

               known, the last address known and information as to its disposition, and the names

               and address of the person who has possession or control. Documents to be identified

               shall include both documents in your possession, custody and control and all other

               documents of which you have knowledge.

                      For the purpose of these interrogatories, unless otherwise specified, the period

               for which answers are requested is January 1,1975 to the present.

                      "Relating to" shall be construed in the broadest sense to require information

               which pertains to, evidences, contains , reflects, discloses, describes, explains,

               summarizes, concerns or refers to, whether directly or indirectly, the subject of the

               Interrogatory.

                      The term "person" shall mean the plural as well as the singular and includes any

               legal entity, including natural person acting as individuals or in a collegial capacity (e.g.,

               a committee or board of directors), firms, proprietorships, corporations, businesses or

               any other form of public or private organization or entity.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 45 of 71 PageID: 45




                           “Plaintiff(s)n shall mean WILLIAM MCBURNIE.

                           “Defendant(s)", “You", the “Company" and/or "your" shall mean CRC

                  INSURANCE SERVICES, INC.; BB&T CORPORATION; BB&T INSURANCE

                  HOLDINGS, INC.; BRANCH BANKING AND TRUST COMPANY a/k/a BB&T BANK;

                  JOHN HOWARD, both individually and in his supervisory and/or managerial capacity

                  as Chairman and CEO of BB&T Insurance Holdings, Inc.; SAMUEL DAVISON

                  OBENAUER a/k/a DAVE OBENAUER, both individually and in his supervisory and/or

                  managerial capacity as Chairman and CEO of CRC Insurance Services, Inc.; JANE

                  DOE l-V (these names being fictitious as their present identities are unknown); JOHN

                  DOE l-V (these names being fictitious as their present identities are unknown); XYZ

                  CORPORATION l-V (these names being fictitious as their present identities are

                  unknown).

                           If defendant claims a privilege with regard to any information or document

                  requested herein, state the nature of the privilege claimed and provide the specific

                  factual basis for asserting the privilege as to the particular information or document at

                  issue.



                                                    O'CONNOR, PARSONS, LANE & NOBLE, LLC
                                                    Attorn«\ii for PI

                                                                                                              I
                                                     By:.
                                                               GREGORY B. NOBLE
                  Dated: October 8,2019




              !
              I
              f
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 46 of 71 PageID: 46




                                                 INTERROGATORIES

                       1.    State the name, last Known address, and last known telephone number
               of all persons who have knowledge of facts relating in any way to this matter, and
               specify the subject matter of each such person's knowledge.




                     2.     List chronologically each job title held by plaintiff while employed by
               defendant, indicating the time period during which each position was held.




                      3.      For any position held by plaintiff while employed by defendant for which
               there is no job description, describe with specificity the job functions of each such
               position.




                      4.       State the required qualifications and skills for each and every job title
               that plaintiff held while employed by defendant.




                     5.   State whether plaintiff was ever promoted while employed by
               defendant. For each promotion, state the following:

                             a.     from what position or job title plaintiff was promoted and to what
                                    position or job title plaintiff was promoted;

                             b.     the date of the promotion;

                             c.      the reason(s) for the promotion;
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 47 of 71 PageID: 47




                                d.     the names, last known addresses, last known telephone
                                       numbers, and job titles, of all persons involved in the decision­
                                       making process and the nature and extent of their involvement in
                                       the decision;

:                               e.     the criteria used in making the decision; and
;

                                f.     identify all documents that in any way touch upon, discuss or
                                       pertain to any of the matters referred to in this Interrogatory.




                         6.    State whether plaintiff was ever demoted while employed by defendant.
:                  For each demotion, state the following:
S                               a. from what position or job title plaintiff was demoted and to what
!                                     position or job title plaintiff was demoted;

                                b. the date of the demotion;

                                c. the reason(s) for the demotion;

                                d. the names, last known addresses, last known telephone numbers,
                                      and job titles, of all persons involved in the decision-making
                                      process and the nature and extent of their involvement in the
                                      decision;

                                e. the criteria used in making the decision; and

                                f. identify all documents that in any way touch upon, discuss or pertain
                                      to any of the matters referred to in this interrogatory




                         7.     Specify the form and substance of any and all compensation that
                   defendant provided to plaintiff (including but not limited to salary, wages, bonuses,
                   commissions, employee benefits, and retirement benefits) for each year of plaintiff's
                   employment.
       Case 3:19-cv-20018-AET-LHG
10/08/2019                        DocumentFROM:9089289232
            10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 48 of 71 PageID: 48




                      8.     Specify the form and substance of any and all compensation that
               defendant provided to employees, other than plaintiff, with similar job titles or job
               descriptions (including but not limited to salary, wages, bonuses, commissions,
               employee benefits, and retirement benefits) for each year in which plaintiff was
               employed.




                      9.       (a)     Set forth in full and complete detail and without reference to any
               pleading all admissions or statements against interest which you contend that any
               party to this litigation has made in connection with the subject matter of this litigation,
               including:
                               (i) The identity of the person making same;
                               (ii) The precise date thereof;
                               (iii)The full substance thereof;

                             (b) Identify all persons with knowledge of the facts set forth in the
               answer to this Interrogatory and set forth the general substance of each person's
               knowledge and;

                      (c)   Identify all documents that in any way touch upon, discuss or pertain to
               any of the matters referred to in this Interrogatory.




              i        10.   Set forth the complete factual basis for each and every defense
              j asserted by defendant.




                      11.   Set forth the complete factual basis for each and every counterclaim
               asserted by defendant
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 49 of 71 PageID: 49




                         12.   If defendant contends that any damages were suffered as a result of
             i   the allegations that form the basis of the counterclaims, set forth with particularity the
                 nature and amount of each element of those damages, as well as each and every
                 fact in support of those damages.




                         13.      State whether any internal complaints were received by defendant from
                 plaintiff reflecting, referring or relating to retaliatory termination, retaliatory discipline
                 and/or any other response related to protected employee activity and/or
                 whistleblowing and/or age discrimination during the period January 1,1975 to the
                 present If so, state the following:

                                a.     Describe in detail all such complaints, the date received and by
                                       whom, identify all persons involved in making, processing and/or
                                       resolving same, and the disposition thereof.

                                b.     Identify all persons with knowledge of the facts set forth in the
                                       answer to this Interrogatory and set forth the general substance
                                       of each person's knowledge; and

                                c.     Identify all documents that in any way touch upon, discuss or
                                       pertain to any of the matters referred to in this Interrogatory.




                         14. State whether defendant investigated plaintiffs' claims at any point prior
                 to this litigation. If so, provide the following:

                                a.     the name, last known address, last known telephone number,
                                       and job title, of each individual who conducted or participated in
                                       the investigation;

                                b.     all findings or conclusions of the investigation;

                                c.     the time period during which the investigation occurred;

                                d.     a description of all actions taken as a result of the investigation;
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 50 of 71 PageID: 50




                                     and

                              e.     identify all documents that in any way touch upon, discuss or
             !                       pertain to any of the matters referred to in this Interrogatory




                        15.    State whether any person other than plaintiff has ever accused
                 defendants of retaliatory termination, retaliatory discipline and/or any other response
                 related to protected employee activity and/or whistleblowing and/or age
                 discrimination. If so, state the following:

                              a.     the name, last known address, last known telephone number,
                                     and race of each such complainant;

                               b.    the name, address, and telephone number of the employer for
                                     whom the complainant was working when the alleged incident
                                     occurred;

                              c.      the date of each such complaint;

                              d.      the nature and substance of each such complaint;

                              e.      the name, last known address, last known telephone number,
                                      and job title to whom the complaint was made; and

                              f.      identify all documents that in any way touch upon, discuss or
                                      pertain to any of the matters referred to in this Interrogatory.




                         16. State whether any civil or criminal action has ever been filed in any
                 court, the United States Equal Employment Opportunity Commission, the New Jersey
                 Division on Civil Rights, or any other federal, state or local governmental agency
                 charging defendant with retaliatory termination, retaliatory discipline and/or any other
                 response related to protected employee activity and/or whistleblowing, age
                 discrimination and/or any other violation of the Conscientious Employee Protection
                 Act {“CEPA") and/or the New Jersey Law Against Discrimination (“LAD”). If so,
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 51 of 71 PageID: 51




                      provide the following for each such action:

                                    a. the name, last known address, last known telephone number, and
                                          job title of the complainant(s);

                                    b. the title of the action;

I
                                    c. the name and address of the court where the action was filed;
l
                                    d. the docket number of the action;

                                    e. the date on which the action was filed;
i
:
i
:                                   f. the nature and substance of the action;
I                                   g. the disposition or present status of the action;

i                                   h. whether the case was tried and, if so, the verdict;
I

                                    i. the amount of punitive damages, if any;

                                    j. the amount of compensatory damages, if any; and

                                    k. identify all documents that in any way touch upon, discuss or pertain
                                          to any of the matters referred to in this Interrogatory.




I
I
I

                              17. State whether any written or verbal internal complaints were received
                      by defendants from plaintiff reflecting, referring or relating to potential fraud and/or
i                     illegal or unlawful activity, acts contrary to various statutory and/or regulatory
                      authority, up to and including violations or potential violations of the New Jersey Law
i                     Against Discrimination, acts which constituted outright fraudulent and/or unlawful
i                     behavior, illegal, fraudulent, unethical and/or criminal activity, up to and including
                      grand larceny, criminal fraud, wire fraud, racketeering and antitrust violations under
                      both federal and state laws, including violations of Sections 155 and 190 of the New
                      York Penal Law and of 18 U.S.C. § 1343 and/or any other conditions or actions at
                      defendants’ locations at any time from January 1,1975 to the present. If so, state
                      the following:
;
                                    a.     Describe in detail all such complaints, the date received and by
                                           whom, identify all persons involved in making, processing and/or
                                           resolving same, and the disposition thereof.

                                                                                                                 i


                  !
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 52 of 71 PageID: 52




                              b.      Identify all persons with knowledge of the facts set forth in the
                                      answer to this Interrogatory and set forth the general substance
                                      of each person's knowledge; and

                              c.      Identify all documents that in any way touch upon, discuss or
                                      pertain to any of the matters referred to in this Interrogatory.




                       18.    State whether any complaints were filed by plaintiff with any outside
               agency against defendant regarding potential fraud and/or illegal or unlawful activity,
               acts contrary to various statutory and/or regulatory authority, up to and including
               violations or potential violations of the New Jersey Law Against Discrimination, acts
               which constituted outright fraudulent and/or unlawful behavior, illegal, fraudulent,
               unethical and/or criminal activity, up to and including grand larceny, criminal fraud,
               wire fraud, racketeering and antitrust violations under both federal and state laws,
               including violations of Sections 155 and 190 of the New York Penal Law and of 18
               U.S.C. § 1343 and/or any other conditions or actions at defendants’ locations at any
               time during the period January 1,1975 to the present, if so, state the following:

                         a.        Describe in detail all such complaints, the date received and by
                                   whom, identify all persons involved in making, processing and/or
                                   resolving same, and the disposition thereof.

                         b.        identify all persons with knowledge of the facts set forth in the
                                   answer to this Interrogatory and set forth the general substance of
                                   each person's knowledge; and

                         c.        Identify all documents that in any way touch upon, discuss or pertain
                                   to any of the matters referred to in this Interrogatory.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 53 of 71 PageID: 53




                         19.     State whether defendant has been cited for violations by any agency
                  regarding fraud and/or illegal or unlawful activity, acts contrary to various statutory
                  and/or regulatory authority, up to and including violations or potential violations of the
                  New Jersey Law Against Discrimination, acts which constituted outright fraudulent
                  and/or unlawful behavior, illegal, fraudulent, unethical and/or criminal activity, up to
                  and including grand larceny, criminal fraud, wire fraud, racketeering and antitrust
                  violations under both federal and state laws, including violations of Sections 155 and
                  190 of the New York Penal Law and of 18 U.S.C. § 1343 and/or any other conditions
                  or actions at defendants' locations at any time during the period from January 1,
                  1975 to the present. If so, state the following:

                                a.     Describe in detail all such citations, the date issued and by
                                       whom, identify all persons involved in making, processing and/or
                                       resolving same, and the disposition thereof.

                                b.     Identify all persons with knowledge of the facts set forth in the
                                       answer to this Interrogatory and set forth the general substance
                                       of each person’s knowledge; and

                                c.     Identify all documents that in any way touch upon, discuss or
                                       pertain to any of the matters referred to in this Interrogatory.




                         20.   State whether defendant maintains a system or procedure for
                recording, investigating, and/or resolving employee complaints of fraud and/or illegal
                or unlawful activity, acts contrary to various statutory and/or regulatory authority, up
                to and including violations or potential violations of the New Jersey Law Against
                Discrimination, acts which constituted outright fraudulent and/or unlawful behavior,
                illegal, fraudulent, unethical and/or criminal activity, up to and including grand
                larceny, criminal fraud, wire fraud, racketeering and antitrust violations under both
              | federal and state laws, including violations of Sections 155 and 190 of the New York
              I Penal Law and of 18 U.S.C. § 1343 and/or any other conditions or actions at
              i defendants' locations. If so:
              <

                                         (a)        provide a description of the system(s) or
                                                    procedure(s) used since January 1,1975; and

                                         (b)        identify all documents that in any way touch upon,
                                                    discuss or pertain to any of the matters referred to in
                                                    this Interrogatory.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 54 of 71 PageID: 54




                        21.   Identify each individual who has had authority to control plaintiffs work
                  environment at any time from January 1,1975 to the present.




                          22.    State whether defendant maintains a system or procedure for
                  recording, investigating, and/or resolving employee complaints of retaliatory
                  termination, retaliatory discipline and/or any other response related to protected
                  employee activity and/or whistleblowing, age discrimination and/or any other
                  violations of the Conscientious Employee Protection Act (“CEPA") and/or the New
                  Jersey Law Against Discrimination (“LAD”). If so:

                                (c)    provide a description of the system(s) or procedure(s) used since
                                       January 1,1975; and

                                (d)    identify all documents that in any way touch upon, discuss or
                                       pertain to any of the matters referred to in this Interrogatory.




              !


                          23. State whether at any time from January 1,1975 to the present,
                  defendant had any policy procedure, training program, and/or manual or handbook
                  referring, reflecting and/or relating to retaliatory termination, retaliatory discipline
                  and/or any other response related to protected employee activity and/or
                  whistleblowing, age discrimination, the Conscientious Employee Protection Act
                  (“CEPA") and/or the New Jersey Law Against Discrimination (“LAD").

                                (a)    If so, set forth in detail the substance of each such policy,
                                       procedure, training program, manual and/or handbook, the dates
                                       when any or ail were promulgated and in effect, and whether any
                                       were oral or in writing. If oral, set for the full substance thereof;
                                       if written, attach copies hereto.

                                (b)    Identify all persons involved in promulgating, monitoring and/or
                                       supervising same.

                                (c)    If you contend that any such policies, programs and/or
                                       procedures were followed in the case of any plaintiff, set forth the
                                       full reasons for such contention and identify all persons involved.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 55 of 71 PageID: 55




                            (d)    If said policies, programs and/or procedures were not followed in
                                   the case of any plaintiff, set forth the full reasons therefore and
                                   identify all persons involved.

                            (e)    Identify all persons with knowledge of the facts set forth in the
                                   answer to this Interrogatory and set forth the general substance
                                   of each person’s knowledge.

                            (f)    Identify all documents that in any way touch upon, discuss or
                                   pertain to any of the matters referred to in this Interrogatory.




                     24. Identify all members of defendant*s litigation control group and, as to
               each member, state:

                            (a)    the individual's full name;

                            (b)   job title; and

                           (c)   whether the member is a current or former agent or employee of
                     defendants.




                       25. State whether defendant has insurance that may cover any recovery by
               plaintiff or defense against plaintiff's claims, and if so, specify the name of the
               insurance carrier and the nature and amount of coverage.
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 56 of 71 PageID: 56




                        26.   State the names and addresses of any and all proposed expert
                  witnesses whom defendant has retained for this matter.




                        27. With respect to each proposed expert witness referred to in the
                  preceding interrogatory, provide the following:

                              a.     field of expertise;

                              b.     educational background;

                              c.     the names of any and all books, periodicals, or other writings that
                                     he or she has written or to which he or she has contributed;

                              d.     the date, time, and place at which any oral opinion was
                                     rendered, specifying to whom that opinion was rendered and
                                     describing the content of that opinion;

                              e.     true and accurate copies of any and all written reports or
                                     opinions, including drafts;

                              f.     the name, last known address, last known telephone number, job
                                     title, and current employer of each person with whom the expert
                                     has met in connection with formulating his or her opinion or
                                     preparing his or her report(s); and

                              9-     true and accurate copies of any and all documents that the
                                     expert created, obtained, or reviewed in connection with the
                                     formulation of his or her opinion or the preparation of his or her
                                     report(s).




              ;
              i
              :
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 57 of 71 PageID: 57




                           28.    State whether defendant and/or defendant's agents have any written
                     statements from any potential witness in this matter.




                            29.     State whether defendant and/or defendant's agents communicated with
                     any persons or entities that are not parties to this litigation in connection with the
                     subject matter of this lawsuit. For all such communications that were oral, specify
                     the nature and substance of the communication, the date on which it occurred, the
                     place at which it occurred, and the names, last known addresses, and last known
                     telephone numbers of all persons present. For all such communications that were
                     written, provide true and accurate copies of each such communication.




                 J         30.    Specify the gross income or revenue and net worth of defendant for
                     each year from 2009 to the present.




                             31. If defendant claims that any document requested in any of plaintiffs
                     interrogatories or document requests is protected from discovery by an evidentiary
                     privilege, specify the title of the document, the date on which it was created and/or
                     distributed, its author(s), its recipient(s), its purpose(s), the circumstances under
                     which it was created and/or distributed, and the basis for the claim of privilege.


I
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 58 of 71 PageID: 58




                       32. Set forth whether you either destroyed or disposed of any documents
               that in any way touch upon, discuss or pertain to any matters relating to this suit.

                             If "yes," (i) identify each document; (ii) state when it was destroyed or
               disposed of, and (iii) identify the person who authorized or ordered the destruction.




                       33.   Identify the person or persons answering each of these Interrogatories.
               State whether the facts set forth in the answers are based on personal knowledge.
               If not based on personal knowledge, set forth the sources of information and belief.




                      34. Identify each person who assisted or participated in preparing and/or
               supplying any of the information given in answer to or relied in answering these
               Interrogatories.




                     35.   Indicate whether the individual certifying these interrogatory answers
               had the opportunity to review the typed responses.




                        36. Identify each individual responsible for processing, evaluating and/or
               investigating claims of employee complaints of potential fraud and/or illegal or
               unlawful activity, acts contrary to various statutory and/or regulatory authority, up to
               and including violations or potential violations of the New Jersey Law Against
               Discrimination, acts which constituted outright fraudulent and/or unlawful behavior,
               illegal, fraudulent, unethical and/or criminal activity, up to and including grand
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 59 of 71 PageID: 59



                 !

                     larceny, criminal fraud, wire fraud, racketeering and antitrust violations under both
                     federal and state laws, including violations of Sections 155 and 190 of the New York
                     Penal Law and of 18 U.S:C. § 1343 and/or any other conditions or actions at
                     defendants' locations, including, but not limited to, individual members of defendant's
                     human resources department or other departments. As to each such person,
                     identify the role he/she held.




                            37.    Identify any and all individuals hired, promoted and/or otherwise
                     reassigned by defendants, including those hired, promoted and/or otherwise
                     reassigned to replace plaintiff and/or perform his/her job functions, from the time
                     defendant terminated plaintiffs employment to the present time, including the position
                     for which they were hired, their age, their gender and their race.




                              38.     Identify any and all persons who made the decision, were consulted
                     about and/or were involved in any way in the decision to terminate plaintiff. As to
                 I   each such person, describe the role he/she played in the decision to terminate
                     plaintiff, identify the dates on which such person engaged in any meeting or
                 |   conversation regarding the termination of plaintiff, identify the persons with whom
                 !   such meetings or conversations occurred, and describe the content of such meetings
                 j   or conversations.




i
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 60 of 71 PageID: 60
              ?
              ;
              i
              i

                                                        CERTIFICATION



                           I certify that the foregoing statements made by me are true. I am aware that if

                  any of the foregoing statements made by me are willfully false, I am subject to

                  punishment.

                           I certify that all copies of documents submitted in response to these

                  interrogatories are true and accurate copies of the original documents.

                           I certify that in responding to the foregoing interrogatories, I have furnished all

                  information and all documents available to me and my agents and attorneys.




                  Dated:




                                                                                                                 !
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19                Page 61 of 71 PageID: 61




                   O’CONNOR, PARSONS, LANE & NOBLE, LLC
:                  Gregory B. Noble, Esq. (#017601998)
                   R. Daniel Bause, Esq. (#019122011)
                   Robert A. Ballard, III, Esq. (#087192014)
                   959 South Springfield Avenue, 2nd Floor
                   Springfield, New Jersey 07081
                   Phone: 908-928-9200
                   Attorneys for Plaintiff


                     WILLIAM MCBURNIE,
                           Plaintiff,                               SUPERIOR COURT OF NEW JERSEY
                                                                    LAW DIVISION: MONMOUTH COUNTY
                     v.                                             DOCKET NO: MON-L-3495-19

                     CRC INSURANCE SERVICES, INC.;                             Civil Action
                     BB&T CORPORATION; BB&T
                     INSURANCE HOLDINGS, INC.;                        PLAINTIFFS FIRST REQUEST FOR
                     BRANCH BANKING AND TRUST                          PRODUCTION OF DOCUMENTS
                     COMPANY a/k/a BB&T BANK; JOHN
                     HOWARD, both individually and in his
                     supervisory and/or managerial capacity
                     as Chairman and CEO of BB&T
                     Insurance Holdings, Inc.; SAMUEL
                     DAVISON OBENAUER a/k/a DAVE
                     OBENAUER, both individually and in
                     his supervisory and/or managerial
                     capacity as Chairman and CEO of CRC
                     Insurance Services, Inc.; JANE DOE i-V
                     (these names being fictitious as their
                     present identities are unknown); JOHN
                     DOE l-V (these names being fictitious
                     as their present identities are unknown);
                     XYZ CORPORATION l-V (these names
                     being fictitious as their present identities
                     are unknown),
                                  Defendants.

                                                        INSTRUCTIONS

                          "Documents'’ means, without limitation, any handwritten, printed, typewritten,
                   recorded, Electro-magnetic, graphic or photographic matter, however produced or
                   reproduced, including, but not limited to: contracts; agreements; correspondence;
                   telegrams; teletype; memoranda; e-mails; drafts; records; reports; computer printouts,
                   records and/or disks; communications; notes; stenographic or handwritten notices;
                   analyses; work papers; notices; orders; bill or invoices; announcements; instruments;
          Case 3:19-cv-20018-AET-LHG
    10/08/2019                       DocumentFROM:9089289232
               10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 62 of 71 PageID: 62




                   minutes; transcripts of conversations or meetings, summaries; agenda; calendars;
                   diaries; files; maps; drawings; graphs; charts; blueprints; journals; books of account;
                   ledgers; checks; receipts; books; studies; manuals; brochures; pamphlets; bulletins;
                   schedules; periodicals; newspapers; price lists; photographs; tape recordings; voice
                   mails; and any other writings. “Documents" refers to the original; or identical copy
                   where the original is unavailable; and any non-identical copy (where it differs from the
                   original in any respect because of alterations, notes comments, attachments, or
                   otherwise).
                            “Communication” means any contact, whether in person, in writing, by
                   telephone, or any other method whereby knowledge, facts, or information is
!                  transmitted from one person or entity to another, or to a file.
                            “Identify” or “Identity":
                            (a) When referring to a person, means to state: (i) his or her full name; (ii)
                   present or last known home address; (iii) present or last known position and business
                   affiliation; and (iv) position, business affiliation, and job description at the time relevant
                   to the involved demand.
                            (b) When referring to a document means to state: (i) the date; (ii) author or
                   preparer; (iii) addressee(s) or recipients; (iv) the type of document (e.g., tetter) or some
                   other means of describing it; (v) a summary of its contents with reasonable particularity
                   sufficient for a specific demand for production; (vi) the present address where it is kept,
                   if known, and if not known, the last address known and information as to tits disposition,
                   and the name and address of the person who has possession or control. Documents
                   to be identified shall include both documents in your possession, custody and control
                   and all other documents of which you have knowledge.
                            (c) When referring to a corporation, means to state its legal name; the name(s)
                   under which it does business; the state or country of incorporation; the date of
                   incorporation; if not a New Jersey corporation, the date authorized to do business in
                   New Jersey; whether it is now in good standing; if not in good standing, how and when
                   dissolved or forfeited; its principal office; the nature of the business in which it is
                   engaged; the name and address of its directors and officers at the times relevant to
                   this case and presently; and its relationship, if any, to any of the parties to this case.
                             (d) When referring to a partnership, means to state its legal name; the name(s)
                   under which it does business; the state of its formation; the date of formation; if not a
                   New Jersey partnership, the date authorized to do business in the State; whether it is
                   now in good standing, if not in good standing, how and when dissolved or forfeited; the
                   address of its principal office; the nature of the business in which it is engaged; the
                    names and addresses of the partners at all times relevant to this case and presently;
                    and its relationship, if any to any of the parties to this case.
                             (e) When referring to an oral communication, means to state: (i) when and
                   where it was mad; (ii) the identity of each person making the oral communications,
                    each person to whom the oral communication was made, and each other person
                    present; (iii) the means of communication (e.g., face-to-face meeting, telephone); (iv)
                    a precise and complete description of the substance of each communication; and (v)
                   the identity of all documents referred to in the course of the oral communication.
                             (f) When referring to an expert, means to state: (i) his or her field(s) of
                    expertise; (ii) his or her qualifications, including, without limitation, all formal or
                    specialized training in his or her field(s) of expertise, membership in any professional
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 63 of 71 PageID: 63




               or trade associations in his or her fieid(s) of expertise, and his or her professional
               experience in his or her field(s) of expertise; (iii) the title and full citation of each of his
               or her published books and articles; and (iv) attach all curriculum vitae of said expert.
                      “Plaintiffs)" shall mean WILLIAM MCBURNIE.
                      “Defendant(s)", “You", the “Company* and/or “your" shall mean CRC
               INSURANCE SERVICES, INC.; BB&T CORPORATION; BB&T INSURANCE
               HOLDINGS, INC.; BRANCH BANKING AND TRUST COMPANY a/k/a BB&T BANK;
               JOHN HOWARD, both individually and in his supervisory and/or managerial capacity
               as Chairman and CEO of BB&T Insurance Holdings, Inc.; SAMUEL DAVISON
               OBENAUER a/k/a DAVE OBENAUER, both individually and in his supervisory and/or
               managerial capacity as Chairman and CEO of CRC Insurance Services, Inc.; JANE
               DOE l-V (these names being fictitious as their present identities are unknown); JOHN
               DOE l-V (these names being fictitious as their present identities are unknown); XYZ
               CORPORATION l-V (these names being fictitious as their present identities are
               unknown).
                       “Relating to* shall be construed in the broadest sense to require information
               which pertains to, evidences, contains, reflects, discloses, describes, explains,
               summarizes, concerns or refers to, whether directly or indirectly, the subject of the
               request.
                      The term “person” shall mean the plural as well as the singular and includes any
               legal entity, including natural persons acting as individuals or in a collegial capacity
               (e.g., a committee or board of directors), firms, proprietorships, corporations,
               businesses or any other form of public or private organization or entity.
                      For the purposes of this First Request for Production of Documents, unless
               otherwise specified, the period for which documents are requested is January 1,1975
               through the present.
                      You shall label each of the documents or group of documents produced in
               response to this request for production of documents with the number of each
               paragraph hereof in response to which it is produced.

                        Each request for documents herein shall be deemed continuing as to require
               prompt supplemental responses if defendants obtain or discover further documents
               called for herein between the time of responding to this request and the trial of this
               action.
                        Each document shall be produced as kept in the usual course of business and
               shall be produced with its file folder and in such a fashion to show the identity of the
               file or location in which such document was located.



                                                    O'CONNOR, PARSONS, LANE & NOBLE, LLC
                                                    Attorneys for Plaintiff


                                                     By:
                                                                R. DANIEL BAUSE
               Dated:
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM:9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 64 of 71 PageID: 64




                                           REQUEST FOR DOCUMENTS

               The following documents are hereby requested:

                  1. All documents reflecting, referring or relating to plaintiff.


                  2. Any and all job descriptions for each position held by plaintiff while employed
                     by defendant.


                  3. Any and all organizational charts that depict the organization in which plaintiff
                     was employed at any and all times that plaintiff was employed by defendant.


                  4. Any and all employment policy manuals or employment handbooks that were
                     in effect at any and all times during plaintiff’s employment by defendant.


                  5. Any and all files kept by defendant regarding plaintiff, including but not limited
                     to plaintiffs entire personnel file.

                  6. Any and all documents relating in any way to any and all personnel actions
                     regarding plaintiff.

                  7. Any and all evaluations of plaintiffs job performance while employed by
                     defendant.


                  8. Any and all documents relating in any way to any and all awards or other
                     commendations given to plaintiff while employed by defendant.


                  9. Any and all attendance records or work schedules regarding plaintiffs
                     employment by defendant.


                  10. Any and all documents relating in any way to any and all internal complaints of
                      retaliatory termination, retaliatory discipline and/or any other response related
                      to protected employee activity and/or whistleblowing and/or age discrimination
                      made by plaintiff while employed by defendant




                                                                                                          i
       Case 10:48
10/08/2019  3:19-cv-20018-AET-LHG  DocumentFROM:9089289232
                   T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 65 of 71 PageID: 65




                  11 .Any and all documents relating in any way to any and all investigations of
                      plaintiffs claims conducted by defendants prior to this litigation.


                  12. Any and all documents relating in any way to any and all accusations of
                      retaliatory termination, retaliatory discipline and/or any other response related
                      to protected employee activity and/or whistleblowing and/or age discrimination
                      made by any person other than plaintiff against defendant.

                  13. Any and all documents relating in any way to any and all complaints filed with
                      any court, the United States Equal Employment Opportunity Commission, the
                      New Jersey Division on Civil Rights, or any other federal, state or local
                      governmental agency charging defendant with retaliatory termination,
                      retaliatory discipline and/or any other response related to protected employee
                      activity and/or whistleblowing, age discrimination and/or any other violation of
                      the Conscientious Employee Protection Act (“CEPA") and/or the New Jersey
                      Law Against Discrimination (“LAD").


                  14. Any and all defendant policies referring, reflecting and/or relating to retaliatory
                      termination, retaliatory discipline, any other response related to protected
                      employee activity and/or whistleblowing, age discrimination, the Conscientious
                      Employee Protection Act (“CEPA") and/or the New Jersey Law Against
                      Discrimination (“LAD").


                  15. Any and all documents relating in any way to any and all systems or
                      procedures that defendant maintained for reporting, investigating, and
                      resolving employee complaints of retaliatory termination, retaliatory discipline,
                      any other response related to protected employee activity and/or
                      whistleblowing and/or age discrimination during the time period that plaintiffs
                      were employed by defendant.


                  16. Any and all documents relating in any way to any and all education or training
                      regarding retaliatory termination, retaliatory discipline, any other response
                      related to protected employee activity and/or whistleblowing, age
                      discrimination, the Conscientious Employee Protection Act (“CEPA") and/or
                      the New Jersey Law Against Discrimination (“LAD") that defendant conducted
                      during the time period that plaintiff was employed by defendants.




                                                                                                            !
      Case 3:19-cv-20018-AET-LHG
10/08/2019                       DocumentFROM-.9089289232
           10:48 T-07:00 TO:+19086881337  1 Filed 11/08/19                 Page 66 of 71 PageID: 66




                 17. Any and all documents relating in any way to any and all education, training,
                     system and/or procedure regarding potential fraud and/or illegal or unlawful
                     activity, acts contrary to various statutory and/or regulatory authority, up to and
                     including violations or potential violations of the New Jersey Law Against
                     Discrimination, acts which constituted outright fraudulent and/or unlawful
                     behavior, illegal, fraudulent, unethical and/or criminal activity, up to and
                     including grand larceny, criminal fraud, wire fraud, racketeering and antitrust
                     violations under both federal and state laws, including violations of Sections
                     155 and 190 of the New York Penal Law and of 18 U.S.C. § 1343 and/or any
                     other conditions or actions at defendants' locations that defendants conducted
                     and/or maintained during the time period that plaintiff was employed by
                     defendants.


                 18. Any and all documents relating in any way to any and all complaints made by
                     plaintiff to defendant reflecting, referring or relating to potential fraud and/or
                     illegal or unlawful activity, acts contrary to various statutory and/or regulatory
                     authority, up to and including violations or potential violations of the New
                     Jersey Law Against Discrimination, acts which constituted outright fraudulent
                     and/or unlawful behavior, illegal, fraudulent unethical and/or criminal activity,
                     up to and including grand larceny, criminal fraud, wire fraud, racketeering and
                     antitrust violations under both federal and state laws, including violations of
                     Sections 155 and 190 of the New York Penal Law and of 18 U.S.C. § 1343
                     and/or any other conditions or actions at defendants' locations at any time
                     from January 1,1975 to the present.


                 19. Any and all documents relating in any way to any and all complaints filed by
                     plaintiff with any outside agency against defendant concerning potential fraud
                     and/or illegal or unlawful activity, acts contrary to various statutory and/or
                     regulatory authority, up to and including violations or potential violations of the
                     New Jersey Law Against Discrimination, acts which constituted outright
                     fraudulent and/or unlawful behavior, illegal, fraudulent, unethical and/or
                     criminal activity, up to and including grand larceny, criminal fraud, wire fraud,
                     racketeering and antitrust violations under both federal and state laws,
                     including violations of Sections 155 and 190 of the New York Penal Law and
                     of 18 U.S.C. § 1343 and/or any other conditions or actions at defendants'
                     locations at any time during the period January 1,1975 to the present.
       Case 10:48
10/08/2019  3:19-cv-20018-AET-LHG  DocumentFROM:9089289232
                   T-07:00 TO:+19086881337  1 Filed 11/08/19 Page 67 of 71 PageID: 67




                  20. Any and all documents relating in any way to any and all citations or violations
                      issued by any outside agency against defendant regarding potential fraud
                      and/or illegal or unlawful activity, acts contrary to various statutory and/or
                      regulatory authority, up to and including violations or potential violations of the
                      New Jersey Law Against Discrimination, acts which constituted outright
                      fraudulent and/or unlawful behavior, illegal, fraudulent, unethical and/or
                      criminal activity, up to and including grand larceny, criminal fraud, wire fraud,
                      racketeering and antitrust violations under both federal and state laws,
                      including violations of Sections 155 and 190 of the New York Penal Law and
                      of 18 U.S.C. § 1343 and/or any other conditions or actions at defendants'
                      locations at any time during the period from January 1,1975 to the present.

                  21. Any and all documents relating to any system or procedure maintained by
                      defendant for recording, investigating, and/or resolving employee complaints
                      of potential fraud and/or illegal or unlawful activity, acts contrary to various
                      statutory and/or regulatory authority, up to and including violations or potential
                      violations of the New Jersey Law Against Discrimination, acts which
              s       constituted outright fraudulent and/or unlawful behavior, illegal, fraudulent,
                      unethical and/or criminal activity, up to and including grand larceny, criminal
                      fraud, wire fraud, racketeering and antitrust violations under both federal and
                      state laws, including violations of Sections 155 and 190 of the New York Penal
                      Law and of 18 U.S.C. § 1343 and/or any other conditions or actions at
                      defendants' locations.


                  22. Any and all files kept by defendant regarding any and all persons who were
                      hired to fill plaintiffs job, including but not limited to each such person's entire
                      personnel file.

                  23. Any and all evaluations of the job performance of any and all persons who
                      were hired to fill plaintiffs jobs.

                  24. Any and all payroll information for employees with similar job titles or job
                      descriptions as plaintiff for the years in which plaintiff was employed.


                  25. Any and all witness statements relating in any way to this matter.


                  26. Any and all documents relating in any way to any and all communications
                      between defendant and any other employee of defendant regarding the
                      subject matter of this lawsuit.
      Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 68 of 71 PageID: 68
10/08/2019 10:48 T-07:00 TO:+19086881337 FROM:9089289232




                  27. Any and all insurance policies that may provide coverage for the costs of
                      defense in this matter or for any recovery by plaintiff in this matter.


                  28. Any and all documents relating in any way to any and all releases from liability
                      that defendant asked plaintiff to sign.


                  29. Any and all documents relied upon or referred to in preparing defendant’s
                      interrogatory answers in this matter.


                  30. Any and all documents relating in any way to any defense asserted by
                      defendant.


                  31. Any and all documents relating in any way to each counterclaim asserted by
                      defendant.


                  32. Any and all documents relating in any way to the damages that defendant
                      allegedly suffered.


                  33. Any and all audio recordings related in any way to this matter.


                  34. Any and all video recordings related in any way to this matter.


                  35. Any and all e-mails received or sent related in any way to this matter.


                  36. Any and all documents and electronically stored information that you referred
                      to, relied upon, consulted, or used in any way in answering each interrogatory
                      set forth in plaintiffs Interrogatories.

                  37. Any and all documents r\ot specifically requested that relate in any way to this
                      matter.


                  38. Any and all documents not specifically requested that defendant may use in
                      any way at any deposition in this matter.
      Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 69 of 71 PageID: 69
10/08/2019 10:48 T-07:00 TO:+19086881337 FROM:9089289232




                  39. Any and all documents not specifically requested that defendant may use in
                      any way at trial.




                                                                                                   ;

              \
              i
      Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 70 of 71 PageID: 70
10/08/2019 10:48 T-07:00 TO:+19086881337 FROM:9089289232

                 i
                                                        CERTIFICATION


                     I certify that the foregoing statements made by me are true. I am aware that if any of
                     the foregoing statements made by me are willfully false, I am subject to punishment.

                     I certify that all copies of documents submitted in response to these interrogatories
                     are true and accurate copies of the original documents.

                   I certify that in responding to the foregoing interrogatories, I have furnished all
                 ( information and all documents available to me and my agents and attorneys.
                 i




                     Dated:




                 1
                 \

             i




                 i
Case 3:19-cv-20018-AET-LHG Document 1 Filed 11/08/19 Page 71 of 71 PageID: 71
                   NJ SUPERIOR COURT LAWYER REFERRAL AND LEGAL SERVICE LIST



  ATLANTIC COUNTY:                ESSEX COUNTY:                      MONMOUTH COUNTY:               SUSSEX COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court   Deputy Clerk, Superior
  Civil Division, Direct Filing   Civil Customer Service             Court House                    Court
  1201 Bacharach Blvd., 1st FI.   Hall of Records, Room 201          P. O. Box 1269                 Sussex County Judicial
  Atlantic City, NJ 08401         465 Dr. Martin Luther King Jr.     Freehold, NJ 07728-1269        Center
  LAWYER REFERRAL                 8lvd.                              LAWYER REFERRAL                43-47 High Street
  (609) 345-3444                  Newark, NJ 07102                   (732) 431-5544                 Newton, NJ 07860
  LEGAL SERVICES                  LAWYER REFERRAL                    LEGAL SERVICES                 LAWYER REFERRAL
                                  (973) 622-6204                     (732) 866-0020                 (973) 267-5882
  (609) 348-4200
                                  LEGAL SERVICES                                                    LEGAL SERVICES
                                  (973) 624-4500                                                    (973) 383-7400

  BERGEN COUNTY:                  GLOUCESTER COUNTY:                 MORRIS COUNTY:                 UNION COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Morris County Courthouse       Deputy Clerk, Superior
  Civil Division, Room 115        Civil Case Management Office.      Civil Division                 Court
  Justice Center, 10 Main St.     Attn: Intake, First FI., Court .   Washington & Court Streets     1st Floor, Court House
  Hackensack, NJ 07601            House                              P. O. Box 910                  2 Broad Street
  LAWYER REFERRAL                 1 North Broad Street               Morristown, NJ 07963-0910      Elizabeth, NJ 07207-
  (201)488-0044                   Woodbury. NJ 08096                 LAWYER REFERRAL                6073
  LEGAL SERVICES                  LAWYER REFERRAL                    (973) 267-5882                 LAWYER REFERRAL
                                  (856) 848-4589                     LEGAL SERVICES                 (908)353-4715
  (201)487-2166
                                  LEGAL SERVICES                     (973) 285-6911                 LEGAL SERVICES
                                  (856) 848-5360                                                    (908) 354-4340

  BURLINGTON COUNTY:              HUDSON COUNTY:                     OCEAN COUNTY:                  WARREN COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court   Deputy Clerk, Superior
  Central Processing Office       Civil Records Dept.                Court House, Room 121          Court
  Attn: Judicial Intake           Brennan Court House, 1st Floor     118 Washington Street          Civil Division, Court
  First FI., Courts Facility      583 Newark Avenue                  P.O.Box 2191                   House
  49 Rancocas Road                Jersey City, NJ 07306              Toms River, NJ 08754-2191      413 Second Street
  Mt. Holly, NJ 08060             LAWYER REFERRAL                    LAWYER REFERRAL                Belvidere, NJ 07823-
  LAWYER REFERRAL                 (201) 798-2727                     (732) 240-3666                 1500
  (609)261-4862                   LEGAL SERVICES                     LEGAL SERVICES                 LAWYER REFERRAL
  LEGAL SERVICES                  (201)792-6363                      (732) 341-2727                 (908) 859-4300
  (609) 261-1088                                                                                    LEGAL SERVICES
                                                                                                    (908)475-2010
  CAMDEN COUNTY:                  HUNTERDON COUNTY:                  PASSAIC COUNTY:
  Deputy Clerk, Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court
  Civil Processing Office         Civil Division                     Civil Division - Court House
  Hall of Justice                 65 Park Avenue                     77 Hamilton Street
  1" FI, Suite 150                Flemington, NJ 08822               Paterson, NJ 07505
  101 South 5th Street            LAWYER REFERRAL                    LAWYER REFERRAL
  Camden, NJ 08103                (908) 236-6109                     (973) 278-9223
  LAWYER REFERRAL                 LEGAL SERVICES                     LEGAL SERVICES
  (856)482-0618                   (908) 782-7979                     (973) 523-2900
  LEGAL SERVICES
  (856)964-2010

  CAPE MAY COUNTY:                MERCER COUNTY:                     SALEM COUNTY:
  Deputy Clerk. Superior Court    Deputy Clerk, Superior Court       Deputy Clerk, Superior Court
  9 N. Main Street                Local Filing Office, Courthouse    Attn: Civil Case Management
  Cape May Court House, NJ        175 S. Broad Street                Office
  08210                           P. O. Box 8068                     92 Market Street
  LAWYER REFERRAL                 Trenton, NJ 08650                  Salem, NJ 08079
  (609)463-0313                   LAWYER REFERRAL                    LAWYER REFERRAL
  LEGAL SERVICES                  (609) 585-6200                     (856) 935-5629
  (609) 465-3001                  LEGAL SERVICES                     LEGAL SERVICES
                                  (609) 695-6249                     (856) 691-0494

   CUMBERLAND COUNTY:             MIDDLESEX COUNTY:                  SOMERSET COUNTY:
   Deputy Clerk, Superior Court   Deputy Clerk, Superior Court       Deputy Clerk, Superior Court
   Civil Case Management Office   Middlesex Vicinage                 Civil Division Office
   60 West Broad Street           Second Floor, Tower                40 North Bridge Street
   P. O. Box 10                   56 Paterson Street                 P. O. Box 3000
   Bridgeton. NJ 08302            P. O. Box 2633                     Somerville, NJ 08876
   LAWYER REFERRAL                New Brunswick, NJ 08903-2633       LAWYER REFERRAL
   (856) 696-5550                 LAWYER REFERRAL                    (908) 685-2323
   LEGAL SERVICES                 (732) 828-0053                     LEGAL SERVICES
   (856)^691-0494                 LEGAL SERVICES                     (908) 231-0840                           .>
                                  (732) 249-7600
